 

EXHIBIT 10.6

 

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of June, 2012, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of June 1, 2012
(the “Pooling and Servicing Agreement”), and First Republic Bank, a
California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Attachment 1A Mortgage Loans”) listed on
Attachment 1A annexed hereto (the “Attachment 1A Mortgage Loan Schedule”) now
serviced by the Bank (together with its successors and assigns, the “Servicer”)
for Assignor and its successors and assigns pursuant to the Flow Mortgage Loan
Sale and Servicing Agreement dated as of July 1, 2010, between Assignor and the
Bank (the “Sale and Servicing Agreement”) and the servicing thereof shall be
subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. In consideration of the mutual promises
contained herein, the parties hereto further agree that the servicing of the
mortgage loans (the “Attachment 1B Mortgage Loans” and, together with the
Attachment 1A Mortgage Loans, the “Mortgage Loans”) listed on Attachment 1B
annexed hereto (the “Attachment 1B Mortgage Loan Schedule” and, together with
the Attachment 1A Mortgage Loan Schedule, the “Mortgage Loan Schedule”)
delivered under the Flow Mortgage Loan Sale and Servicing Agreement dated as of
March 16, 2012, between Barclays Bank PLC and the Bank, as modified by the
Assignment, Assumption and Recognition Agreement, dated as of March 29, 2012
(the “Barclays AAR”), among Barclays Capital PLC, Redwood Residential
Acquisition Corporation and the Bank (together, the “Purchase Agreement”) shall
be subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Sale and Servicing Agreement. Assignor will sell the Mortgage Loans to
Depositor pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date
hereof, and Depositor will sell the Mortgage Loans to Assignee pursuant to the
Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, and Depositor hereby accepts such assignment from Assignor and assumes
such obligations.

 

 

 

 

2.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Attachment 1B Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase Agreement)
to the extent relating to the Attachment 1B Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.

 

3.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, Depositor is released from all obligations under the Sale and Servicing
Agreement, and Assignee hereby accepts such assignment from Depositor and
assumes such obligations.

 

4.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Attachment 1B Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase Agreement)
to the extent relating to the Attachment 1B Mortgage Loans, Depositor is
released from all obligations under the Purchase Agreement, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.

 

5.          Assignee agrees to be bound, as “Purchaser,” by all of the terms,
covenants and conditions of the Sale and Servicing Agreement relating to the
Attachment 1A Mortgage Loans, and from and after the date hereof, Assignee
assumes for the benefit of each of Assignor, Depositor and the Bank all of
Assignor's obligations as Purchaser thereunder in respect of the Attachment 1A
Mortgage Loans, and Assignor is released from such obligations.

 

6.          Assignee agrees to be bound, as “Purchaser” (as such term is defined
in the Purchase Agreement), by all of the terms, covenants and conditions of the
Purchase Agreement relating to the Attachment 1B Mortgage Loans, and from and
after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and the Bank all of Assignor's obligations as Purchaser thereunder in
respect of the Attachment 1B Mortgage Loans, and Assignor is released from such
obligations.

 

7.           The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under both the
Sale and Servicing Agreement with respect to the Attachment 1A Mortgage Loans
and the Purchase Agreement with respect to the Attachment 1B Mortgage Loans.

 

Representations and Warranties

 

8.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and the Bank as of the date hereof that:

 

2

 

 

(a)          Attached hereto as Attachment 2A is a true and accurate copy of the
Sale and Servicing Agreement, and as Attachment 2B is a true and accurate copy
of the Purchase Agreement, each of which agreement is in full force and effect
as of the date hereof and the provisions of which have not been waived, amended
or modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the
Attachment 1A Mortgage Loans and the Purchase Agreement to the extent of the
Attachment 1B Mortgage Loans, in each case free and clear from any and all
claims and encumbrances whatsoever, and upon the transfer of such interests,
rights and obligations to Assignee as contemplated herein, Assignee shall have
good title to all of Assignee's interests, rights and obligations under the Sale
and Servicing Agreement to the extent of the Attachment 1A Mortgage Loans and
the Purchase Agreement to the extent of the Attachment 1B Mortgage Loans, in
each case free and clear of all liens, claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
the Bank with respect to the Sale and Servicing Agreement or the Purchase
Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under each of the
Sale and Servicing Agreement and the Purchase Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

3

 

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

9.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and the Bank that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

10.         Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

4

 

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

11.         The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2A is a true and accurate copy of the
Sale and Servicing Agreement and as Attachment 2B is a true and accurate copy of
the Purchase Agreement, each of which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Sale and
Servicing Agreement and otherwise to perform its obligations under the Sale and
Servicing Agreement and the Purchase Agreement;

 

(c)          The Bank has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of the Bank’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of the Bank’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which the Bank is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Bank or its property is subject. The execution,
delivery and performance by the Bank of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of the Bank. This Agreement has been duly
executed and delivered by the Bank and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of the Bank enforceable against the Bank in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5

 

 

Restated Bank Representations and Warranties

 

12.         The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement with respect to each Attachment 1A Mortgage Loan as of the
related Closing Date (as such term is defined in the Sale and Servicing
Agreement), (b) the representations and warranties set forth in Subsection 7.02
of the Sale and Servicing Agreement as of the date hereof, with respect to each
Attachment 1A Mortgage Loan, (c) the representations and warranties set forth in
Subsection 7.01 of the Purchase Agreement with respect to each Attachment 1B
Mortgage Loan as of the related Closing Date (as such term is defined in the
Purchase Agreement) and (d) the representations and warranties set forth in
Subsection 7.02 of the Purchase Agreement as of the date hereof, with respect to
each Attachment 1B Mortgage Loan, in each case as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 16.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

13.          (a)          Assignor hereby covenants and agrees that, if a breach
of any representation and warranty set forth in Subsection 7.01 of the Sale and
Servicing Agreement or Subsection 7.01 of the Purchase Agreement exists on the
date hereof that materially and adversely affects the value of any Mortgage Loan
or the interest of Assignee in any Mortgage Loan and such breach did not exist
as of the Closing Date of that Mortgage Loan, Assignor shall have a period of 60
days from the earlier of either discovery by or receipt of written notice from
Assignee to Assignor of such breach within which to correct or cure such breach.
Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis. A breach of representations and
warranties in Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing
Agreement or the Purchase Agreement shall be deemed to materially and adversely
affect the value of the related Mortgage Loan or the interest of the Assignee
therein. Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall, at its
option, (i) substitute a mortgage loan for the defective Mortgage Loan in
accordance with the Sale and Servicing Agreement or the Purchase Agreement, as
applicable, (ii) repurchase the related Mortgage Loan at the Repurchase Price or
(iii) except for a breach of a representation and warranty in Subsection
7.01(bb) of the Sale and Servicing Agreement or the Purchase Agreement, make an
indemnification payment in an amount equal to the reduction in value of such
Mortgage Loan as a result of such breach not later than 90 days after its
discovery or receipt of notice of such breach and in the case of clauses (ii)
and (iii) above, by wire transfer of immediately available funds to such account
as Assignee shall specify to Assignor.

 

6

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
13(a) above shall be by Arbitration administered by the American Arbitration
Association. If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty, has commenced
and is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 13, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification. Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing. If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.

 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.         

 

7

 

 

Recognition of Assignee

 

14.         (a)          From and after the date hereof, subject to Sections 16
and 17 below, the Bank shall recognize Assignee as owner of the Mortgage Loans
and will service the Mortgage Loans and perform its obligations hereunder for
the benefit of the Assignee in accordance with the Sale and Servicing Agreement
and the Purchase Agreement, each as modified hereby or as may be amended from
time to time, as if Assignee and the Bank had entered into a separate servicing
agreement for the purchase and servicing of the Mortgage Loans.

 

(b)          From and after the date hereof, the Bank further agrees that the
provisions of the Sale and Servicing Agreement shall apply to all of the
Mortgage Loans as though all of the Mortgage Loans were sold by the Bank
thereunder; provided, however, that Subsection 7.04 (Repurchase of Mortgage
Loans with Early Payment Default) and Subsection 7.05 (Purchase Price
Protection) of the Purchase Agreement shall apply to the Attachment 1B Mortgage
Loans as though set forth in the Sale and Servicing Agreement.

 

(c)          It is the intention of Assignor, Depositor, the Bank and Assignee
that this Agreement, which includes the Sale and Servicing Agreement, shall
constitute a separate and distinct servicing agreement, and the entire servicing
agreement, between the Bank and Assignee to the extent of the Mortgage Loans and
shall be binding upon and for the benefit of the respective successors and
assigns of the parties hereto.

 

15.         The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

16.         (a)          Controlling Holder Rights. The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities as
Purchaser under each of the following sections of the Sale and Servicing
Agreement:

 

8

 

 

Sale and Servicing Agreement:

 

  Section or Subsection   Matter           7.03, other than 7.03(c)   Repurchase
and Substitution           11.20   Seller and Servicer Shall Provide Access and
Information as Reasonably Required

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase Agreement and the Sale and Servicing Agreement listed below:

 

Purchase Agreement:

 

  Section   Matter   7.04   Repurchase of Mortgage Loans with Early Payment
Default           7.05   Purchase Price Protection

 

Sale and Servicing Agreement:

 

  Subsection   Matter   7.05  

Purchase Price Protection

 

  Addendum I   Regulation AB Compliance Addendum

 

(c)          In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling and Servicing Agreement (the “Master Servicer”), copies of reports,
notices, statements and other communications required to be delivered to the
Purchaser by the Bank pursuant to any of the sections of the Sale and Servicing
Agreement referred to above and under the following sections, at the times
therein specified:

  

9

 

 

Sale and Servicing Agreement:

 

  Subsection               11.09   Transfer of Accounts           11.16  
Statements to the Purchaser           Subsection 2.04 of Addendum I   Servicer
Compliance Statement           Subsection 2.05 of Addendum I   Report on
Assessment of Compliance and Attestation

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 16(a) shall terminate and revert to Assignee.
Assignor will provide thirty (30) days notice to the Bank of any such
termination of which Assignor has knowledge. Upon the first exercise of an
enforcement of any rights pursuant to Section 16(a), Assignee shall notify (or
cause the Master Servicer to notify) the Bank that there is no longer a
Controlling Holder.

 

10

 

 

Amendments to Sale and Servicing Agreement

 

17.         The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day,” “Opinion of
Counsel,” “Repurchase Price” and “Servicing Fee Rate” set forth in Section 1 of
the Sale and Servicing Agreement shall be deleted and replaced in their entirety
as follows, and the following definitions of “Affiliate,” “Clean-up Call,”
“Controlling Holder,” “Eligible Account,” “Eligible Investment,” “Principal
Forbearance Amount,” “Securities Administrator” and “Servicing Modification”
shall be added to Section 1 of the Sale and Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 



Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of June 1, 2012,
in accordance with the Pooling and Servicing Agreement.

 

11

 

 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest. If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

12

 

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations;

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

13

 

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

14

 

 

(b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2012-3 Mortgage Pass-Through Certificates as a single
class.

 

(c)          Segregated Custodial Account. The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as trustee of the
Sequoia Mortgage Trust 2012-3” (the “2012-3 Custodial Account”), which shall be
the Custodial Account under this Agreement for all purposes. If the 2012-3
Custodial Account is no longer an Eligible Account, the Servicer shall transfer
the 2012-3 Custodial Account to an account that is an Eligible Account. The
2012-3 Custodial Account shall qualify as an Eligible Account.

 

(d)          Determination of Breach of Representations and Warranties. The
following sentence shall be added as the new third sentence of Subsection
7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e)          Transfer of Eligible Investments. The following sentences shall be
added at the end of the last paragraph of Subsection 11.04:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2012-3 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

15

 

 

(f)          Transfer of Accounts. The second sentence of Subsection 11.09 shall
be deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(g)          Form of Monthly Report. The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Subsection
11.16 of the Sale and Servicing Agreement, with the information required by the
monthly reporting format of the Master Servicer as previously provided to the
Servicer by Assignor. Such reports shall be provided not later than the fifth
(5th) Business Day of each calendar month.

 

(h)          Shorter Cure Period for Failure to Provide Distribution Data. An
additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(i)          Clean-up Call. A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.         

 

(j)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 



(ii)         The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:

 

16

 

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling and Servicing Agreement
(the “Trust”), but in any event within three years after its acquisition by such
REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 

17

 

 

(iii)        The following additional provisions shall be added after Subsection
11.23, to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(k)          Avoidance of Consolidation.

 

(i)          The following Subsection 7.06 shall be added at the end of
Section 7, to read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a)          The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the trust created by the
Pooling and Servicing Agreement (the “Trust”) if its holding or purchase of such
Certificate (or interest therein) would cause the Servicer to be required to
consolidate any assets of the Trust on its financial statements under U.S.
generally accepted accounting principles (“Consolidate” or “Consolidation”). The
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Servicer to be
required to Consolidate any assets of the Trust on its financial statements.

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

18

 

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Sale and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(f) of this Agreement above, to
read in its entirety as follows:

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

19

 

 

(l)          Foreclosure Proceedings. The first sentence of Subsection 11.13 is
hereby deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(m)          Modification Payment Plans and Foreclosure Approvals.

 

(i)          The first sentence of the fifth paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan (provided that the Servicer shall in no event extend the final
maturity date past July 25, 2042 or, if such 25th day is not a Business Day, the
next succeeding Business Day), or accept substitute or additional collateral or
release any collateral for such Mortgage Loan, unless (1) the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, (2) the modification is in accordance with the
customary procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 

(ii)         The third sentence of the last paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

20

 

 

(n)          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(o)          Assumption Agreements. The first sentence of Subsection 11.18 is
hereby deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(p)          Indemnification Expenses. The first sentence of Subsection 12.01(b)
is hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(q)          The rights under the Purchase Agreement and the Sale and Servicing
Agreement assigned to the Depositor and the Assignee pursuant to this Agreement
shall be under the Purchase Agreement and the Sale and Servicing Agreement as
amended by this Agreement.

 

Miscellaneous

 

18.         All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:

 

(a)          In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

21

 

 

with a copy to the General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-3

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

 

22

 

 

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

19.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

20.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

21.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.

 

22.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of each of the Sale and Servicing Agreement to the extent of the
Attachment 1A Mortgage Loans and the assignment of the Purchase Agreement to the
extent of the Attachment 1B Mortgage Loans by Assignor to Depositor and by
Depositor to Assignee, and the termination of each of the Sale and Servicing
Agreement and the Purchase Agreement.

 

23.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

24.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

23

 

 

25.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Purchaser under the Sale and Servicing Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

26.         Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48066700, Sequoia Mortgage Trust 2012-3 Distribution Account

 

27.         The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto. The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3 hereto.
Notwithstanding Section 10 of the Sale and Servicing Agreement, the Bank shall
pay shipping expenses for any Mortgage Loan Documents if there has been a breach
of any representation or warranty made with respect to the related Mortgage Loan
in Subsection 7.01 of the Sale and Servicing Agreement.

 

24

 

 

28.         Helping Families Act Notice. Assignor hereby requests that the Bank
furnish each Mortgagor with the notice described in Subsection 6.04 of the Sale
and Servicing Agreement, in the form attached as Exhibit 8 thereto and using
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
of the Sequoia Mortgage Trust 2012-3 as the investor name, in accordance with
the terms of Subsection 6.04 therein, and the Bank hereby covenants that it
shall furnish each Mortgagor with such notice as provided therein.

 

29.         Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 29 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 

25

 

 







 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor         By:     Name:     Title:  

 

  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor         By:     Name:     Title:
         

Christiana Trust, a division of

Wilmington Savings Fund Society, FSB,

not in its individual capacity but solely as Trustee,

  Assignee         By:     Name:     Title:           FIRST REPUBLIC BANK      
  By:     Name:     Title:  

 

Accepted and agreed to by:   WELLS FARGO BANK, N.A. Master Servicer   By:  
Name:   Title:  

 

Signature Page to Assignment, Assumption and Recognition Agreement – First
Republic (SEMT 2012-3)

  

 

 

 

ATTACHMENT 1A

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10 KEY Primary Servicer Servicing Fee % Servicing Fee —
Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1002338 0.002500     1002338
First Republic 993000014 1 1 0 2 1002338 0.002500     1002338 First Republic
3000002931 1 1 0 3 1002338 0.002500     1002338 First Republic 3000001420 1 1 0
4 1002338 0.002500     1002338 First Republic 993000106 1 1 0 5 1002338 0.002500
    1002338 First Republic 3000002039 1 1 0 6 1002338 0.002500     1002338 First
Republic 3000003448 1 1 0 7 1002338 0.002500     1002338 First Republic
3000002935 1 1 0 8 1002338 0.002500     1002338 First Republic 3000002815 1 1 0
9 1002338 0.002500     1002338 First Republic 3000002920 1 1 0 10 1002338
0.002500     1002338 First Republic 3000004196 1 1 0 11 1002338 0.002500    
1002338 First Republic 3000002912 1 1 0 12 1002338 0.002500     1002338 First
Republic 3000002949 1 1 0 13 1002338 0.002500     1002338 First Republic
3000002951 1 1 0 14 1002338 0.002500     1002338 First Republic 3000002280 1 1 0
15 1002338 0.002500     1002338 First Republic 3000002909 1 1 0 16 1002338
0.002500     1002338 First Republic 3000002904 1 1 0 17 1002338 0.002500    
1002338 First Republic 3000002289 1 1 0 18 1002338 0.002500     1002338 First
Republic 3000002938 1 1 0 19 1002338 0.002500     1002338 First Republic
3000002557 1 1 0 20 1002338 0.002500     1002338 First Republic 3000002910 1 1 0
21 1002338 0.002500     1002338 First Republic 3000002915 1 1 0 22 1002338
0.002500     1002338 First Republic 3000002916 1 1 0 23 1002338 0.002500    
1002338 First Republic 3000002917 1 1 0 24 1002338 0.002500     1002338 First
Republic 3000002964 1 1 0 25 1002338 0.002500     1002338 First Republic
3000002922 1 1 0 26 1002338 0.002500     1002338 First Republic 3000002946 1 1 0
27 1002338 0.002500     1002338 First Republic 3000002939 1 1 0 28 1002338
0.002500     1002338 First Republic 3000003266 1 1 0 29 1002338 0.002500    
1002338 First Republic 3000002972 1 1 0 30 1002338 0.002500     1002338 First
Republic 3000002955 1 1 0 31 1002338 0.002500     1002338 First Republic
3000002928 1 1 0 32 1002338 0.002500     1002338 First Republic 3000002930 1 1 0
33 1002338 0.002500     1002338 First Republic 3000002933 1 1 0 34 1002338
0.002500     1002338 First Republic 3000002936 1 1 0 35 1002338 0.002500    
1002338 First Republic 3000003381 1 1 0 36 1002338 0.002500     1002338 First
Republic 3000002944 1 1 0 37 1002338 0.002500     1002338 First Republic
3000002942 1 1 0 38 1002338 0.002500     1002338 First Republic 3000002943 1 1 0
39 1002338 0.002500     1002338 First Republic 3000003132 1 1 0 40 1002338
0.002500     1002338 First Republic 3000002948 1 1 0 41 1002338 0.002500    
1002338 First Republic 3000002983 1 1 0 42 1002338 0.002500     1002338 First
Republic 3000002816 1 1 0 43 1002338 0.002500     1002338 First Republic
3000002719 1 1 0 44 1002338 0.002500     1002338 First Republic 3000002953 1 1 0
45 1002338 0.002500     1002338 First Republic 3000002973 1 1 0 46 1002338
0.002500     1002338 First Republic 3000002706 1 1 0 47 1002338 0.002500    
1002338 First Republic 3000003267 1 1 0 48 1002338 0.002500     1002338 First
Republic 3000003457 1 1 0 49 1002338 0.002500     1002338 First Republic
3000002817 1 1 0 50 1002338 0.002500     1002338 First Republic 3000002828 1 1 0
51 1002338 0.002500     1002338 First Republic 3000003629 1 1 0 52 1002338
0.002500     1002338 First Republic 3000002789 1 1 0 53 1002338 0.002500    
1002338 First Republic 3000003269 1 1 0 54 1002338 0.002500     1002338 First
Republic 3000003303 1 1 0 55 1002338 0.002500     1002338 First Republic
3000003240 1 1 0 56 1002338 0.002500     1002338 First Republic 3000003270 1 1 0
57 1002338 0.002500     1002338 First Republic 3000003362 1 1 0 58 1002338
0.002500     1002338 First Republic 3000003776 1 1 0 59 1002338 0.002500    
1002338 First Republic 3000003106 1 1 0 60 1002338 0.002500     1002338 First
Republic 3000003051 1 1 0 61 1002338 0.002500     1002338 First Republic
3000003052 1 1 0 62 1002338 0.002500     1002338 First Republic 3000003315 1 1 0
63 1002338 0.002500     1002338 First Republic 3000003116 1 1 0 64 1002338
0.002500     1002338 First Republic 3000003304 1 1 0 65 1002338 0.002500    
1002338 First Republic 3000003151 1 1 0 66 1002338 0.002500     1002338 First
Republic 3000004125 1 1 0 67 1002338 0.002500     1002338 First Republic
3000003757 1 1 0 68 1002338 0.002500     1002338 First Republic 3000003758 1 1 0
69 1002338 0.002500     1002338 First Republic 3000003383 1 1 0 70 1002338
0.002500     1002338 First Republic 3000003460 1 1 0 71 1002338 0.002500    
1002338 First Republic 3000003461 1 1 0 72 1002338 0.002500     1002338 First
Republic 3000003650 1 1 0 73 1002338 0.002500     1002338 First Republic
3000003598 1 1 0 74 1002338 0.002500     1002338 First Republic 3000003493 1 1 0
75 1002338 0.002500     1002338 First Republic 3000003754 1 1 0 76 1002338
0.002500     1002338 First Republic 3000003753 1 1 0 77 1002338 0.002500    
1002338 First Republic 3000003962 1 1 0 78 1002338 0.002500     1002338 First
Republic 3000004004 1 1 0 79 1002338 0.002500     1002338 First Republic
3000004006 1 1 0

 



  11 12 13 14 15 16 17 18 19 20 KEY Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 3           1 0 0   2 9           1 0 0   3 9           1 0 0   4
7           1 0 0   5 9           1 0 0   6 9           1 0 0   7 7           1
0 0   8 9           1 0 0   9 3           1 0 0   10 7           1 0 0   11 3  
        1 0 0   12 9           1 0 0   13 9           1 0 0   14 9           1 0
0   15 3           1 0 0   16 9           1 0 0   17 9           1 0 0   18 9  
        1 0 0   19 7           1 0 0   20 3           1 0 0   21 9           1 0
0   22 3           1 0 0   23 9           1 0 0   24 9           1 0 0   25 9  
        1 0 0   26 7           1 0 0   27 9           1 0 0   28 9           1 0
0   29 7           1 0 0   30 6           1 0 0   31 9           1 0 0   32 9  
        1 4 0   33 9           1 0 0   34 6           1 0 0   35 7           1 0
0   36 7           1 0 0   37 9           1 0 0   38 7           1 0 0   39 7  
        1 0 0   40 9           1 0 0   41 7           1 0 0   42 7           1 0
0   43 9           1 0 0   44 9           1 0 0   45 3           1 0 0   46 9  
        1 0 0   47 3           1 0 0   48 9           1 0 0   49 9           1 0
0   50 7           1 0 0   51 9           1 0 0   52 3           1 0 0   53 7  
        1 0 0   54 7           1 0 0   55 7           1 0 0   56 7           1 0
0   57 9           1 0 0   58 9           1 0 0   59 7           1 4 0   60 9  
        1 0 0   61 6           1 0 0   62 7           1 0 0   63 9           1 0
0   64 7           1 0 0   65 6           1 0 0   66 9           1 0 0   67 7  
        1 0 0   68 7           1 0 0   69 7           1 0 0   70 7           1 0
0   71 9           1 0 0   72 9           1 0 0   73 6           1 0 0   74 7  
        1 0 0   75 7           1 0 0   76 7           1 0 0   77 3           1 0
0   78 7           1 0 0   79 7           1 4 0  

 



  21 22 23 24 25 26 27 28 29 30 KEY Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20110712 1625000.00 0.047000 360 360 20110901 2    
400000.00   20120302 800000.00 0.043500 360 360 20120501 3     0.00   20111025
549000.00 0.045500 360 360 20120101 4     0.00   20110924 1750000.00 0.041000
360 360 20111101 5     0.00   20111208 783000.00 0.044000 360 360 20120201 6    
0.00   20120503 450000.00 0.046000 360 360 20120701 7     0.00   20120227
1000000.00 0.040500 360 360 20120401 8     0.00   20120330 544000.00 0.042000
360 360 20120601 9     250000.00   20120207 1320000.00 0.043500 360 360 20120401
10     0.00   20120507 1140000.00 0.044000 360 360 20120701 11     250000.00  
20120112 1500000.00 0.041000 360 360 20120401 12     0.00   20120131 1000000.00
0.043000 360 360 20120401 13     360000.00   20120201 1500000.00 0.041500 360
360 20120401 14     237500.00   20120229 700000.00 0.048000 360 360 20120501 15
    0.00   20120214 2000000.00 0.041500 360 360 20120401 16     135000.00  
20120307 1995000.00 0.043000 360 360 20120501 17     500000.00   20111229
850000.00 0.044500 360 360 20120301 18     0.00   20120301 950000.00 0.041000
360 360 20120501 19     0.00   20120130 924000.00 0.044000 360 360 20120301 20  
  0.00   20120208 1480000.00 0.040500 360 360 20120401 21     147500.00  
20120213 1000000.00 0.043000 360 360 20120401 22     0.00   20120319 700000.00
0.044500 360 360 20120501 23     0.00   20120229 1115000.00 0.040500 360 360
20120501 24     0.00   20120125 653000.00 0.042000 360 360 20120401 25     0.00
  20120119 1700000.00 0.041500 360 360 20120301 26     0.00   20120201 671200.00
0.042000 360 360 20120401 27     0.00   20120322 1000000.00 0.043500 360 360
20120501 28     0.00   20120313 300000.00 0.044000 360 360 20120501 29     0.00
  20120301 1500000.00 0.044500 360 360 20120501 30     0.00   20120302 884000.00
0.041000 360 360 20120501 31     120000.00   20120206 1350000.00 0.041000 360
360 20120401 32     0.00   20120217 568000.00 0.041500 360 360 20120401 33    
0.00   20120307 720000.00 0.043500 360 360 20120501 34     0.00   20120217
524000.00 0.042500 360 360 20120401 35     0.00   20120501 340000.00 0.044500
360 360 20120701 36     0.00   20120323 705000.00 0.042500 360 360 20120501 37  
  0.00   20120208 1280000.00 0.040000 360 360 20120401 38     0.00   20120213
1052000.00 0.041000 360 360 20120401 39     0.00   20120305 1948000.00 0.041500
360 360 20120501 40     0.00   20120416 935000.00 0.040500 360 360 20120601 41  
  0.00   20120214 594000.00 0.044000 360 360 20120401 42     364000.00  
20120313 1100000.00 0.042500 360 360 20120501 43     0.00   20120314 1952000.00
0.043500 360 360 20120501 44     100000.00   20120309 880000.00 0.041000 360 360
20120501 45     0.00   20120402 417000.00 0.042500 360 360 20120601 46     0.00
  20120313 900000.00 0.042500 360 360 20120501 47     750000.00   20120313
1000000.00 0.042500 360 360 20120501 48     0.00   20120330 1000000.00 0.043750
360 360 20120601 49     0.00   20120210 600000.00 0.045000 360 360 20120401 50  
  0.00   20120214 1076400.00 0.043500 360 360 20120401 51     0.00   20120405
1000000.00 0.044000 360 360 20120601 52     0.00   20120319 1348100.00 0.045000
360 360 20120501 53     0.00   20120316 1168000.00 0.042500 360 360 20120601 54
    0.00   20120514 899000.00 0.043500 360 360 20120701 55     0.00   20120313
1000000.00 0.043000 360 360 20120501 56     450000.00   20120309 645200.00
0.042500 360 360 20120501 57     0.00   20120316 1129000.00 0.043000 360 360
20120501 58     0.00   20120410 915000.00 0.044500 360 360 20120601 59    
100000.00   20120315 1350000.00 0.042000 360 360 20120501 60     400000.00  
20120315 990000.00 0.042000 360 360 20120501 61     0.00   20120316 700000.00
0.043500 360 360 20120501 62     0.00   20120309 1230000.00 0.045000 360 360
20120501 63     0.00   20120413 900000.00 0.045000 360 360 20120601 64     0.00
  20120329 825000.00 0.044500 360 360 20120501 65     0.00   20120503 1996000.00
0.041500 360 360 20120701 66     500000.00   20120510 1004000.00 0.042500 360
360 20120701 67     0.00   20120321 1148000.00 0.042000 360 360 20120601 68    
0.00   20120326 880000.00 0.041500 360 360 20120601 69     720000.00   20120328
1100000.00 0.045000 360 360 20120601 70     0.00   20120430 1020000.00 0.045000
360 360 20120601 71     140500.00   20120423 977300.00 0.042500 360 360 20120601
72     400000.00   20120418 1250000.00 0.043500 360 360 20120601 73     0.00  
20120405 832000.00 0.045500 360 360 20120601 74     0.00   20120420 930000.00
0.046000 360 360 20120601 75     0.00   20120417 1140000.00 0.042000 360 360
20120701 76     0.00   20120419 1268000.00 0.043500 360 360 20120601 77     0.00
  20120510 575000.00 0.045500 360 360 20120701 78     0.00   20120424 900000.00
0.041500 360 360 20120601 79     0.00   20120504 679200.00 0.043000 360 360
20120701



 



  31 32 33 34 35 36 37 38 39 40 KEY Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 0 1603999.65 0.047000 8427.86 20120601 0 0 2 1 0 0 0
797831.08 0.043500 3982.49 20120601 0 0 3 1 0 0 0 544660.56 0.045500 2798.04
20120601 0 0 4 1 0 0 0 1729834.08 0.038500 8204.14 20120601 0 0 5 1 0 0 0
777711.57 0.044000 3920.96 20120601 0 0 6 1 120 0 0 450000.00 0.046000 1725.00
20120601 0 0 7 1 0 0 0 995701.43 0.040500 4803.02 20120601 0 0 8 1 0 0 0
543243.74 0.042000 2660.25 20120601 0 0 9 1 0 0 0 1314622.20 0.043500 6571.12
20120601 0 0 10 1 120 0 0 1140000.00 0.044000 4180.00 20120601 0 0 11 1 0 0 0
1493609.28 0.041000 7247.98 20120601 0 0 12 1 0 0 0 995889.14 0.043000 4948.71
20120601 0 0 13 1 0 0 0 1493665.99 0.041500 7291.55 20120601 0 0 14 1 0 0 0
698251.19 0.048000 3672.66 20120601 0 0 15 1 0 0 0 1991554.65 0.041500 9722.07
20120601 0 0 16 1 0 0 0 1989542.36 0.043000 9872.69 20120601 0 0 17 1 0 0 0
845456.69 0.044500 4281.61 20120601 0 0 18 1 0 0 0 947306.29 0.041000 4590.38
20120601 0 0 19 1 0 0 0 918982.80 0.043500 4599.78 20120601 0 0 20 1 0 0 0
1473638.14 0.040500 7108.47 20120601 0 0 21 1 0 0 0 995889.14 0.043000 4948.71
20120601 0 0 22 1 0 0 0 698136.13 0.044500 3526.03 20120601 0 0 23 1 0 0 0
1111810.12 0.040500 5355.37 20120601 0 0 24 1 120 0 0 653000.00 0.042000 2285.50
20120601 0 0 25 1 0 0 0 1690412.03 0.041500 8263.76 20120601 0 0 26 1 0 0 0
668390.92 0.042000 3282.28 20120601 0 0 27 1 0 0 0 997288.85 0.043500 4978.12
20120601 0 0 28 1 0 0 0 299193.94 0.044000 1502.28 20120601 0 0 29 1 120 0 0
1500000.00 0.044500 5562.50 20120601 0 0 30 1 0 0 0 881493.43 0.041000 4271.47
20120601 0 0 31 1 0 0 0 1344248.35 0.041000 6523.18 20120601 0 0 32 1 0 0 0
565601.51 0.041500 2761.07 20120601 0 0 33 1 0 0 0 718047.97 0.043500 3584.24
20120601 0 0 34 1 0 0 0 521826.51 0.042500 2577.77 20120601 0 0 35 1 120 0 0
340000.00 0.044500 1260.83 20120601 0 0 36 1 0 0 0 703053.95 0.042500 3468.18
20120601 0 0 37 1 0 0 0 1274448.78 0.040000 6110.92 20120601 0 0 38 1 0 0 0
1047517.97 0.041000 5083.25 20120601 0 0 39 1 0 0 0 1942525.61 0.041500 9469.29
20120601 0 0 40 1 0 0 0 933664.80 0.040500 4490.83 20120601 0 0 41 1 0 0 0
591601.67 0.044000 2974.52 20120601 0 0 42 1 0 0 0 1096963.62 0.042500 5411.34
20120601 0 0 43 1 0 0 0 1946707.85 0.043500 9717.29 20120601 0 0 44 1 0 0 0
877504.78 0.041000 4252.15 20120601 0 0 45 1 120 0 0 417000.00 0.042500 1476.88
20120601 0 0 46 1 0 0 0 897515.69 0.042500 4427.46 20120601 0 0 47 1 0 0 0
997239.66 0.042500 4919.40 20120601 0 0 48 1 120 0 0 1000000.00 0.043750 3645.83
20120601 0 0 49 1 0 0 0 597620.74 0.045000 3040.11 20120601 0 0 50 1 0 0 0
1072014.64 0.043500 5358.45 20120601 0 0 51 1 0 0 0 998659.06 0.044000 5007.61
20120601 0 0 52 1 120 0 0 1348100.00 0.045000 5055.38 20120601 0 0 53 1 120 0 0
1168000.00 0.042500 4136.67 20120601 0 0 54 1 0 0 0 899000.00 0.043500 4475.33
20120601 0 0 55 1 120 0 0 1000000.00 0.043000 3583.33 20120601 0 0 56 1 0 0 0
643419.02 0.042500 3174.00 20120601 0 0 57 1 0 0 0 1125911.44 0.043000 5587.10
20120601 0 0 58 1 0 0 0 913784.10 0.044500 4609.03 20120601 0 0 59 1 120 0 0
1350000.00 0.042000 4725.00 20120601 0 0 60 1 0 0 0 987242.62 0.042000 4841.27
20120601 0 0 61 1 0 0 0 698102.19 0.043500 3484.68 20120601 0 0 62 1 0 0 0
1226754.47 0.045000 6232.23 20120601 0 0 63 1 0 0 0 898814.83 0.045000 4560.17
20120601 0 0 64 1 0 0 0 822803.33 0.044500 4155.68 20120601 0 0 65 1 0 0 0
1996000.00 0.041500 9702.62 20120601 0 0 66 1 0 0 0 1004000.00 0.042500 4939.08
20120601 0 0 67 1 0 0 0 1146404.08 0.042000 5613.92 20120601 0 0 68 1 0 0 0
878765.62 0.041500 4277.71 20120601 0 0 69 1 0 0 0 1098551.46 0.045000 5573.54
20120601 0 0 70 1 120 0 0 1020000.00 0.045000 3825.00 20120601 0 0 71 1 0 0 0
975953.54 0.042500 4807.73 20120601 0 0 72 1 0 0 0 1248308.60 0.043500 6222.65
20120601 0 0 73 1 0 0 0 830914.29 0.045500 4240.38 20120601 0 0 74 1 0 0 0
928797.40 0.046000 4767.59 20120601 0 0 75 1 0 0 0 1140000.00 0.042000 5574.80
20120601 0 0 76 1 120 0 0 1268000.00 0.043500 4596.50 20120601 0 0 77 1 120 0 0
575000.00 0.045500 2180.21 20120601 0 0 78 1 0 0 0 898737.57 0.041500 4374.93
20120601 0 0 79 1 0 0 0 679200.00 0.043000 3361.17 20120601 0 0



 



  41 42 43 44 45 46 47 48 49 50 KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                    72                     73                     74            
        75                     76                     77                     78
                    79                    



 



  51 52 53 54 55 56 57 58 59 60 KEY Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                     51                     52                     53        
            54                     55                     56                    
57                     58                     59                     60        
            61                     62                     63                    
64                     65                     66                     67        
            68                     69                     70                    
71                     72                     73                     74        
            75                     76                     77                    
78                     79                    



 



  61 62 63 64 65 66 67 68 69 70 KEY Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1           99 99 60   3 2           99 99 60  
232 3           99 99 60   249 4           99 99 60   89 5           99 99 60  
287 6           99 99 60   61 7           99 99 60   60 8           99 99 60  
100 9           99 99 60   65 10           99 99 60   326 11           99 99 60
  307 12           99 99 60   59 13           99 99 60   306 14               0
  226 15           99 99 60   223 16           99 99 60   43 17           99 99
60   263 18           99 99 60   31 19           99 99 36   50 20           99
99 60   303 21           99 99 60   311 22           99 99 60   18 23          
99 99 60   41 24           99 99 60   278 25           99 99 60   51 26        
  99 99 60   255 27           99 99 60   155 28           99 99 60   30 29      
    99 99 60   12 30           99 99 60   26 31           99 99 60   270 32    
      99 99 60   5 33           99 99 60   218 34           99 99 60   6 35    
      99 99 60   135 36           99 99 60   220 37           99 99 60   66 38  
        99 99 60   157 39           99 99 60   295 40           99 99 60   36 41
          99 99 60   181 42           99 99 60   45 43           99 99 60   230
44           99 99 60   190 45           99 99 60   33 46           99 99 60  
182 47           99 99 60   282 48           99 99 60   10 49           99 99 60
  71 50           99 99 36   251 51           99 99 60   305 52           99 99
60   229 53           99 99 60   280 54           99 99 60   327 55           99
99 24   103 56           99 99 60   257 57           99 99 60   243 58          
99 99 60   246 59           99 99 60   124 60           99 99 60   58 61        
  99 99 60   120 62           99 99 60   272 63           99 99 60   64 64      
    99 99 60   159 65           99 99 60   48 66           99 99 60   328 67    
      99 99 60   4 68           99 99 60   233 69               0   74 70      
    99 99 60   269 71           99 99 60   63 72           99 99 60   209 73    
      99 99 60   185 74           99 99 60   14 75           99 99 60   329 76  
        99 99 60   227 77           99 99 60   330 78           99 99 60   39 79
          99 99 60   331



 



  71 72 73 74 75 76 77 78 79 80 KEY Number of
Mortgaged
Properties Total Number of
Borrowers Self- employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 3   0   11   6 1 5/16/2012   2 1   1   20   6 1     3 5   1   33
  26 1 5/16/2012   4 2   0   1 0 0 1 5/16/2012   5 5   0   99 2 24 1 5/16/2012  
6 1   0   10   8 1     7 2   0   1   0 1     8 3   0   40   5 1     9 2   0   3
20 30 1     10 9   1   30 30 0 1     11 1   0   1   1 1     12 1   0   3   4 1  
  13 2   1   11   12 1     14 1   0   28   2 1     15 1   0   20   11 1     16 2
  0   4   4 1     17 1   0   6 3 5 1 5/16/2012   18 1   0   15   2 1     19 1  
0   8   0 1     20 1   0   5 2 1 1     21 1   0   5 11 1 1     22 1   0   14  
0.8 1     23 3   1   16 27 6 1     24 2   0   25   4 1     25 1   0   10 0 0.75
1     26 2   0   5 6 0 1     27 1   0   5.6 5 5 1     28 2   0   0   8 1     29
4   1   4 7 0 1     30 1   0   8   0 1     31 1   0   12 8 1 1     32 1   0   0
  8 1     33 4   1   40 5 11 1     34 1   0   7 4 0 1     35 1   0   10   0 1  
  36 1   0   0   0 1     37 1   0   10 1 6 1     38 2   0   99   0 1     39 2  
0   30   0 1     40 1   1   7 15 6 1     41 1   0   10 6 0 1     42 1   0   5 1
0 1     43 4   1   99   2 1     44 2   0   1   2 1     45 1   0   5   9 1     46
1   0   8   2 1     47 2   0   12   10 1     48 1   0   1 12 4 1     49 1   0  
0   14 1     50 1   1   0   0 1     51 2   0   7 6 1 1     52 1   0   1 5 0.1 1
    53 3   0   4   0 1     54 1   0   12 8 0 1     55 1   0   5 5 0 1     56 2  
0   3 5 0 1     57 2   0   9   6 1     58 3   0   12   15 1     59 1   0   18  
0 1     60 1   0   6 11 1 1     61 1   0   0   0 1     62 3   1   99   0 1    
63 1   0   18 20 14 1     64 2   0   14   0 1     65 1   0   3   0 1     66 1  
0   20 3 7 1     67 1   1   4   0 1     68 2   1   5 8 0 1     69 2   0   12 3 0
1     70 1   0   3 1 0 1     71 1   0   5 2 2 1     72 1   0   4   1 1     73 1
  1   8   0 1     74 1   0   99 12 0 1     75 2   0   9 24 0 1     76 1   0   14
14 0 1     77 2   0   17   18 1     78 3   0   12   0 1     79 2   0   3   0 1  
 



 



  81 82 83 84 85 86 87 88 89 90 KEY Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           762 778       2           795         3          
776 761       4           775 753       5           812 786       6          
711         7           729         8           734         9           717    
    10           775         11           735         12           811        
13           672         14           733         15           809         16  
        784         17           737 789       18           771         19      
    725         20           703         21           760         22          
757         23           724         24           785         25           732  
      26           785         27           763         28           763        
29           796         30           803         31           789         32  
        795         33           744         34           786         35        
  798         36           801         37           775         38           695
        39           768         40           803         41           727      
  42           747         43           804         44           714         45
          705         46           748         47           714         48      
    780         49           790         50           700         51          
736         52           784         53           768         54           776  
      55           755         56           786         57           798        
58           763         59           787         60           809         61  
        807         62           729         63           764         64        
  748         65           754         66           746         67           783
        68           783         69           791         70           715      
  71           788         72           801         73           763         74
          815         75           762         76           786         77      
    741         78           756         79           791        



 



  91 92 93 94 95 96 97 98 99 100 KEY VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000     37               000000000000     38               000000000000
    39               000000000000     40               000000000000     41      
        000000000000     42               000000000000     43              
000000000000     44               000000000000     45               000000000000
    46               000000000000     47               000000000000     48      
        000000000000     49               000000000000     50              
000000000000     51               000000000000     52               000000000000
    53               000000000000     54               000000000000     55      
        000000000000     56               000000000000     57              
000000000000     58               000000000000     59               000000000000
    60               000000000000     61               000000000000     62      
        000000000000     63               000000000000     64              
000000000000     65               000000000000     66               000000000000
    67               000000000000     68               000000000000     69      
        000000000000     70               000000000000     71              
000000000000     72               000000000000     73               000000000000
    74               000000000000     75               000000000000     76      
        000000000000     77               000000000000     78              
000000000000     79               000000000000    



 



  101 102 103 104 105 106 107 108 109 110 KEY Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 0.00   241275.59   0.00 241275.59 0 5   2 2 0.00   32504.83  
0.00 32504.83 0 4   2 3 25546.00 0.00 4980.45 0.00 25546.00 30526.45 0 4   2 4
57083.34 0.00 -3062.00 0.00 57083.34 54021.34 0 5   2 5 0.00 0.00 9878.00 0.00
0.00 9878.00 0 5   2 6 0.00 0.00 26583.00 0.00 0.00 26583.00 0 5   2 7 30833.00
  0.00   30833.00 30833.00 0 5   2 8 0.00 0.00 9979.00 0.00 0.00 9979.00 0 5   2
9 19230.77 29727.61 0.00 0.00 48958.38 48958.38 0 5   3 10 0.00 0.00 25803.40
0.00 0.00 25803.40 0 4   2 11 96986.00   2407.83   96986.00 99393.83 0 5   3 12
50000.00   0.00   50000.00 50000.00 0 5   3 13 40015.00 0.00 -110.00 0.00
40015.00 39905.00 0 4   3 14 0.00 0.00 44855.35 0.00 0.00 44855.35 0 5   2 15
0.00 0.00 30104.00 0.00 0.00 30104.00 0 5   3 16 0.00 0.00 59637.17 0.00 0.00
59637.17 0 5   2 17 15416.66 0.00 24375.00 0.00 15416.66 39791.66 0 5   3 18
23001.00 0.00 0.00 0.00 23001.00 23001.00 0 5   3 19 0.00   20833.00   0.00
20833.00 0 5   2 20 17191.20 9500.02 0.00 0.00 26691.22 26691.22 0 5   3 21
18147.78 1891.83 0.00 0.00 20039.61 20039.61 0 5   2 22 0.00   13467.35   0.00
13467.35 0 5   2 23 0.00 0.00 6648.67 34667.42 0.00 41316.09 0 4   2 24 0.00  
29314.26   0.00 29314.26 0 5   2 25 33333.34 0.00 20000.00 0.00 33333.34
53333.34 0 5   3 26 10953.26 10625.84 -1417.65 0.00 21579.10 20161.45 0 5   3 27
0.00 0.00 11751.08 15833.34 0.00 27584.42 0 5   2 28 6161.67 2311.16 1925.44
0.00 8472.83 10398.27 0 5   3 29 0.00 0.00 23438.67 30000.00 0.00 53438.67 0 4  
2 30 0.00   24402.00   0.00 24402.00 0 5   2 31 36000.00 0.00 0.00 0.00 36000.00
36000.00 0 5   3 32 29166.67 0.00 0.00 0.00 29166.67 29166.67 0 5   3 33 0.00
0.00 46657.66 2130.21 0.00 48787.87 0 4   2 34 0.00 0.00 24612.92 0.00 0.00
24612.92 0 5   2 35 7965.34   0.00   7965.34 7965.34 0 5   2 36 0.00   17742.33
  0.00 17742.33 0 5   2 37 43352.00 12434.00 0.00 0.00 55786.00 55786.00 0 5   2
38 0.00   36853.98   0.00 36853.98 0 5   2 39 0.00 0.00 189584.00 0.00 0.00
189584.00 0 5   2 40 0.00 0.00 19992.00 94969.00 0.00 114961.00 0 4   2 41
11000.21 4551.89 0.00 0.00 15552.10 15552.10 0 5   3 42 0.00 0.00 96434.75 0.00
0.00 96434.75 0 5   2 43 0.00 0.00 23120.56 23037.92 0.00 46158.48 0 4   2 44
19025.22 0.00 746.08 0.00 19025.22 19771.30 0 5   3 45 0.00 0.00 20897.19 0.00
0.00 20897.19 0 5   2 46 0.00   17153.06   0.00 17153.06 0 5   2 47 4727.33
44144.00 -1459.00 0.00 48871.33 47412.33 0 5   3 48 13333.33 0.00 19831.50 0.00
13333.33 33164.83 0 5   3 49 0.00   10045.77   0.00 10045.77 0 5   2 50 97361.00
  0.00   97361.00 97361.00 0 4   3 51 0.00 0.00 16666.67 13743.77 0.00 30410.44
0 5   2 52 0.00 0.00 29318.35 0.00 0.00 29318.35 0 5   2 53 18923.50 0.00
-510.00 0.00 18923.50 18413.50 0 5   3 54 0.00 0.00 9441.40 18333.00 0.00
27774.40 0 5   2 55 0.00 0.00 13750.00 10000.00 0.00 23750.00 0 5   2 56
10416.00 6991.87 1816.00 0.00 17407.87 19223.87 0 5   3 57 24847.87 0.00
-1945.00 0.00 24847.87 22902.87 0 5   3 58 0.00   34259.75   0.00 34259.75 0 5  
2 59 0.00 0.00 41451.83 0.00 0.00 41451.83 0 5   2 60 17085.34 17035.45 0.00
0.00 34120.79 34120.79 0 5   3 61 17916.00   0.00   17916.00 17916.00 0 5   2 62
0.00   32841.61   0.00 32841.61 0 4   2 63 0.00 0.00 71482.00 0.00 0.00 71482.00
0 5   2 64 0.00   190479.09   0.00 190479.09 0 5   2 65 152092.37   0.00  
152092.37 152092.37 0 5   2 66 0.00 0.00 0.00 45115.84 0.00 45115.84 0 5   2 67
0.00 0.00 10791.00 22389.00 0.00 33180.00 0 4   2 68 20208.00 20194.00 0.00 0.00
40402.00 40402.00 0 4   2 69 0.00 0.00 34247.00 4433.10 0.00 38680.10 0 5   2 70
0.00 0.00 0.00 50000.00 0.00 50000.00 0 5   2 71 0.00 0.00 47581.00 5028.00 0.00
52609.00 0 5   2 72 166667.00 0.00 0.00 0.00 166667.00 166667.00 0 5   2 73 0.00
0.00 21477.96 3583.33 0.00 25061.29 0 4   2 74 31788.18 0.00 0.00 3274.16
31788.18 35062.34 0 5   3 75 0.00 0.00 69713.00 5916.00 0.00 75629.00 0 5   2 76
11715.77 9583.32 0.00 0.00 21299.09 21299.09 0 5   2 77 0.00 0.00 89542.00 0.00
0.00 89542.00 0 5   2 78 0.00 0.00 35715.68 0.00 0.00 35715.68 0 5   2 79
14166.00   9846.79   14166.00 24012.79 0 5   3



 



  111 112 113 114 115 116 117 118 119 120 KEY Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   3   10221347.00 31032.63 0.1286       ATHERTON 2   4   376727.29
10308.42 0.3171       PALISADES 3   3   395168.62 10815.06 0.3543     0 MILL
VALLEY 4   3   1098451.15 13333.11 0.2468     100 SAN DIEGO 5   3   3061319.59
4046.03 0.4096       GOLETA AREA 6   4   596081.36 3390.00 0.1275       NEW YORK
7   4   2591519.88 11781.69 0.3821     100 TENAFLY 8   4   420514.55 4290.97
0.4300       Sonoma 9   4   2309533.00 18183.09 0.3714       CHESTNUT HILL 10  
4   779984.74 7333.56 0.2842     0 LOS ANGELES 11   4   1474123.62 10851.22
0.1092       HILLSBOROUGH 12   3   1021279.85 6737.75 0.1348       LOS ANGELES
13   4   1127376.58 16087.26 0.4031       SARATOGA 14   4   730432.96 5594.90
0.1247       NAPA 15   3   352004.27 11695.25 0.3885       SAN FRANCISCO 16   4
  112246.35 16632.33 0.2789       Los Angeles 17   4   93634.97 9717.24 0.2442  
    MENLO PARK 18   4   444625.22 8214.90 0.3572       Great Neck 19   4  
330186.27 6276.32 0.3013     100 BRONX 20   3   1365460.90 9652.05 0.3616      
LOS ALTOS HILLS 21   4   494890.90 8792.96 0.4388       Los Altos 22   4  
138921.94 5781.52 0.4293       CONCORD 23   4   2192097.23 11266.32 0.2727      
GREAT NECK 24   4   4375776.73 6973.01 0.2379       SAN FRANCISCO 25   3  
1846857.99 11872.96 0.2226       SAN ANSELMO 26   3   497432.27 7612.74 0.3776  
  100 SAN CARLOS 27   4   383049.00 6923.55 0.2510       NEW YORK 28   4  
958710.22 4662.39 0.4484       WEST ORANGE 29   4   1434465.30 9026.65 0.1689  
  0 NEW YORK 30   4   96008.67 7569.16 0.3102     100 NEW YORK 31   3  
252788.94 9903.89 0.2751       Menlo Park 32   3   416201.03 5654.66 0.1939    
  WAYLAND 33   4   1147887.55 10742.85 0.2202       Portland 34   4   153411.62
3944.12 0.1602     100 MILTON 35   3   93072.81 2333.34 0.2929     100 NEW YORK
36   4   3642899.05 6744.60 0.3801     0 SAYVILLE 37   4   939239.00 9441.06
0.1692       BURLINGAME 38   4   240558.50 10702.17 0.2904     0 DANVILLE 39   4
  4984557.61 24700.90 0.1303     0 SAN FRANCISCO 40   4   712956.22 4681.33
0.0407       Larchmont 41   3   496188.29 4023.45 0.2587     100 SAN JOSE 42   4
  602775.86 11187.88 0.1160     0 NORWALK 43   4   140301.54 16493.86 0.3573    
  Aptos 44   3   452555.08 7400.89 0.3743       DANVILLE 45   4   157349.85
5268.60 0.2521       BROOKLYN 46   4   189131.60 5931.43 0.3458       BOULDER
CREEK 47   4   4194780.00 14257.55 0.3007       HILLSBOROUGH 48   3   434862.64
5486.16 0.1654       COHASSET 49   4   1787051.23 3969.18 0.3951       LONG
BEACH 50   3   7056275.80 7957.31 0.0817     100 LA JOLLA 51   4   918750.71
8220.49 0.2703       LOS ANGELES 52   4   502254.00 10793.49 0.3681       Los
Angeles 53   3   1397708.00 7029.85 0.3818     100 LOS ANGELES 54   4  
116838.42 5896.53 0.2123     0 BROOKLINE 55   4   4510565.93 4965.84 0.2091    
0 Menlo Park 56   3   1103420.86 7254.86 0.3774     100 WASHINGTON 57   3  
453627.83 9190.44 0.4013       Rancho Palos Verdes 58   4   1937105.54 16253.75
0.4744       NEWPORT BEACH 59   4   1029302.48 8125.51 0.1960     0 LA JOLLA 60
  3   2335346.84 9950.78 0.2916       Piedmont 61   4   269060.07 5688.53 0.3175
    100 LEXINGTON 62   4   3075438.45 14391.88 0.4382     0 San Diego 63   4  
333153.27 13614.10 0.1905       WENHAM 64   4   2827979.34 17165.40 0.0901     0
STRATTON 65   3   4022427.30 15255.32 0.1003     100 BROOKLYN 66   4  
6281099.58 11339.01 0.2513       NEWTON 67   4   1205918.01 7366.39 0.2220    
100 NEWPORT BEACH 68   4   302027.82 11144.04 0.2758     0 STUDIO CITY 69   4  
306650.92 16058.47 0.4152     0 PALO ALTO 70   4   362755.04 7372.60 0.1475    
0 NEW CANAAN 71   4   314651.82 8191.80 0.1557       BOSTON 72   3   3081889.19
11899.02 0.0714       WESTPORT 73   4   411667.34 7381.95 0.2946     0 LOS
ANGELES 74   3   1231360.70 7489.18 0.2136     100 PACIFIC GROVE 75   4  
734904.99 9848.11 0.1302     0 ENCINITAS 76   3   437151.48 6992.96 0.3283    
100 MOUNTAIN VIEW 77   4   4346030.00 11346.05 0.1267       WASHINGTON DEPOT 78
  4   1084380.98 14610.78 0.4091     0 BERKELEY 79   3   286686.42 6831.73
0.2845     100 BOSTON



 



  121 122 123 124 125 126 127 128 129 130 KEY State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 CA 94027 1 1   5350000.00 3 20110606     2 NY 10964 1 1  
2250000.00 3 20111217     3 CA 94941 13 3   915000.00 3 20111003     4 CA 92037
1 1 2685000.00 2685000.00 3 20110914     5 CA 93117 15 3   1375000.00 3 20111117
    6 NY 10025 2 1   1350000.00 3 20120126     7 NJ 07670 1 1 1370000.00
1400000.00 3 20120111     8 CA 95476 1 1   680000.00 3 20111122     9 MA 02467 1
1   2400000.00 3 20111205     10 CA 90024 1 1 1425000.00 1425000.00 3 20120419  
  11 CA 94010 1 1   2500000.00 3 20111213     12 CA 90036 1 1   1250000.00 3
20111207     13 CA 95070 1 1   3100000.00 3 20111214     14 CA 94558 1 1  
1250000.00 3 20111209     15 CA 94133 13 1   2550000.00 3 20111214     16 CA
90068 1 1   2850000.00 3 20111215     17 CA 94025 1 1   2600000.00 3 20111213  
  18 NY 11023 1 1   2200000.00 3 20111222     19 NY 10463 6 1 1155000.00
1155000.00 3 20111216     20 CA 94022 1 1   2200000.00 3 20120125     21 CA
94024 1 1   1530000.00 3 20120126     22 MA 01742 1 1   1187500.00 3 20120210  
  23 NY 11023 1 1   2050000.00 3 20120117     24 CA 94115 2 1   2350000.00 3
20120103     25 CA 94960 1 1   2150000.00 3 20111223     26 CA 94070 6 1
839000.00 839000.00 3 20120118     27 NY 10038 4 1   1400000.00 3 20120130    
28 NJ 07052 3 2   425000.00 3 20120112     29 NY 10128 1 1 3357500.00 3500000.00
3 20120119     30 NY 10011 4 1 1105000.00 1120000.00 3 20120103     31 CA 94025
1 1   2325000.00 3 20120106     32 MA 01778 1 1   710000.00 3 20120119     33 OR
97219 1 1   1260000.00 3 20120224     34 MA 02186 1 1 655000.00 655000.00 3
20120116     35 NY 10003 2 1 425000.00 430000.00 3 20120229     36 NY 11782 1 2
940000.00 940000.00 3 20120203     37 CA 94010 1 1   2000000.00 3 20120118    
38 CA 94526 1 1 1315000.00 1315000.00 3 20120119     39 CA 94105 4 1 2515000.00
2515000.00 3 20120222     40 NY 10538 1 1   2100000.00 3 20120220     41 CA
95125 1 1 742500.00 743000.00 3 20120203     42 CT 06853 1 1 1830000.00
2075000.00 3 20120130     43 CA 95003 1 2   3200000.00 3 20120210     44 CA
94506 7 1   1300000.00 3 20120214     45 NY 11228 1 1   655000.00 3 20120207    
46 CA 95006 1 1   1200000.00 3 20120203     47 CA 94010 1 1   3900000.00 3
20120210     48 MA 02025 1 1   1300000.00 3 20120203     49 CA 90807 1 1  
915000.00 3 20120201     50 CA 92037 1 1 1345500.00 1345500.00 3 20120202     51
CA 90036 1 1   2150000.00 3 20120206     52 CA 90034 1 1   1839000.00 3 20111215
    53 CA 90035 7 1 1460000.00 1460000.00 3 20120211     54 MA 02445 3 1
1299000.00 1300000.00 3 20120228     55 CA 94025 1 1 2499000.00 2499000.00 3
20120222     56 DC 20008 1 1 1369000.00 1370000.00 3 20120221     57 CA 90275 1
1   1550000.00 3 20120224     58 CA 92663 1 1   2300000.00 3 20120323     59 CA
92037 1 1 1950000.00 1950000.00 3 20120221     60 CA 94611 1 1   2100000.00 3
20120228     61 MA 02420 1 1 875000.00 885000.00 3 20120224     62 CA 92106 1 3
2050000.00 2050000.00 3 20120224     63 MA 01984 1 1   1200000.00 3 20120307    
64 VT 05360 3 2 1100000.00 1100000.00 3 20120302     65 NY 11249 4 1 2495000.00
2500000.00 3 20120307     66 MA 02465 1 1   3300000.00 3 20120406     67 CA
92625 6 1 1435000.00 1435000.00 3 20120314     68 CA 91604 1 1 1100000.00
1100000.00 3 20120313     69 CA 94306 1 1 2425000.00 2275000.00 3 20120315    
70 CT 06840 1 1 1275000.00 1275000.00 3 20120321     71 MA 02116 4 1  
1750000.00 3 20120404     72 CT 06880 1 1   2450000.00 3 20120327     73 CA
90064 1 1 1040000.00 1350000.00 3 20120322     74 CA 93950 1 2 1240000.00
1240000.00 3 20120323     75 CA 92007 1 1 1425000.00 1425000.00 3 20120322    
76 CA 94040 1 1 1585000.00 1585000.00 3 20120402     77 CT 06794 1 1  
1300000.00 3 20120413     78 CA 94705 1 1 1502000.00 1500000.00 3 20120411    
79 MA 02118 3 1 849000.00 850000.00 3 20120419    



 



  131 132 133 134 135 136 137 138 139 140 KEY Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.3037 0.3037 0 0 0 2           0.5333 0.3555 0 0 0 3      
    0.6000 0.6000 0 0 0 4           0.6517 0.6517 0 0 0 5           0.5694
0.5694 0 0 0 6           0.3333 0.3333 0 0 0 7           0.7299 0.7299 0 0 0 8  
        0.8000 0.8000 0 0 0 9           0.6541 0.5500 0 0 0 10           0.8000
0.8000 0 0 0 11           0.7000 0.6000 0 0 0 12           0.8000 0.8000 0 0 0
13           0.6000 0.4838 0 0 0 14           0.7500 0.5600 0 0 0 15          
0.7843 0.7843 0 0 0 16           0.7473 0.7000 0 0 0 17           0.5192 0.3269
0 0 0 18           0.4318 0.4318 0 0 0 19           0.8000 0.8000 0 0 0 20      
    0.6727 0.6727 0 0 0 21           0.7500 0.6535 0 0 0 22           0.5894
0.5894 0 0 0 23           0.5439 0.5439 0 0 0 24           0.2778 0.2778 0 0 0
25           0.7906 0.7906 0 0 0 26           0.8000 0.8000 0 0 0 27          
0.7142 0.7142 0 0 0 28           0.7058 0.7058 0 0 0 29           0.4467 0.4467
0 0 0 30           0.8000 0.8000 0 0 0 31           0.6322 0.5806 0 0 0 32      
    0.8000 0.8000 0 0 0 33           0.5714 0.5714 0 0 0 34           0.8000
0.8000 0 0 0 35           0.8000 0.8000 0 0 0 36           0.7500 0.7500 0 0 0
37           0.6400 0.6400 0 0 0 38           0.8000 0.8000 0 0 0 39          
0.7745 0.7745 0 0 0 40           0.4452 0.4452 0 0 0 41           0.8000 0.8000
0 0 0 42           0.8000 0.6010 0 0 0 43           0.6100 0.6100 0 0 0 44      
    0.7538 0.6769 0 0 0 45           0.6366 0.6366 0 0 0 46           0.7500
0.7500 0 0 0 47           0.4487 0.2564 0 0 0 48           0.7692 0.7692 0 0 0
49           0.6557 0.6557 0 0 0 50           0.8000 0.8000 0 0 0 51          
0.4651 0.4651 0 0 0 52           0.7330 0.7330 0 0 0 53           0.8000 0.8000
0 0 0 54           0.6920 0.6920 0 0 0 55           0.4001 0.4001 0 0 0 56      
    0.8000 0.4712 0 0 0 57           0.7283 0.7283 0 0 0 58           0.3978
0.3978 0 0 0 59           0.7435 0.6923 0 0 0 60           0.6619 0.4714 0 0 0
61           0.8000 0.8000 0 0 0 62           0.6000 0.6000 0 0 0 63          
0.7500 0.7500 0 0 0 64           0.7500 0.7500 0 0 0 65           0.8000 0.8000
0 0 0 66           0.4557 0.3042 0 0 0 67           0.8000 0.8000 0 0 0 68      
    0.8000 0.8000 0 0 0 69           0.8000 0.4835 0 0 0 70           0.8000
0.8000 0 0 0 71           0.6387 0.5584 0 0 0 72           0.6734 0.5102 0 0 0
73           0.8000 0.8000 0 0 0 74           0.7500 0.7500 0 0 0 75          
0.8000 0.8000 0 0 0 76           0.8000 0.8000 0 0 0 77           0.4423 0.4423
0 0 0 78           0.6000 0.6000 0 0 0 79           0.8000 0.8000 0 0 0



 



  141 142 143 144 145 146 147 148 149 150 KEY MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4             4/27/2012 0 0 0.041 5                     6                
    7                     8                     9                     10        
            11                     12                     13                    
14                     15                     16                     17        
            18                     19             2/24/2012 0 0 0.044 20        
            21                     22                     23                    
24                     25                     26                     27        
            28                     29                     30                    
31                     32                     33                     34        
            35                     36                     37                    
38                     39                     40                     41        
            42                     43                     44                    
45                     46                     47                     48        
            49                     50                     51                    
52                     53                     54                     55        
            56                     57                     58                    
59                     60                     61                     62        
            63                     64                     65                    
66                     67                     68                     69        
            70                     71                     72                    
73                     74                     75                     76        
            77                     78                     79                    



 



  151 152 153 154 155 156 157 158 159 160 KEY Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
      25553.83 11 2                 1720.47 20 3                 -98420.05 33 4
8455.97       0 0 0 1 3429 1 5                 -7458.92 37 6                
-5424.64 12 7                 -255793.69 15 8                 -406 40 9        
        86744.77 34 10                 416.19 30 11                 35582.16 14
12                 42.05 15 13                 0 11 14                 305.27 28
15                 0 30 16                 854.53 14 17                 0 16 18
                -27723.79 15 19 4627.04       0 0 0 1 -141919.73 10 20          
      304980.08 21 21                 304980.08 13 22                 695925.48
14 23                 -11672.77 16 24                 -21060.27 25 25          
      -9101.04 10 26                 968.27 25 27                 -15922.85 17
28                 -34655.78 0 29                 -1619176.7 20 30              
  -186268.33 8 31                 25 12 32                 -48101.97   33      
          -101.48 40 34                 -105040.16 10 35                
-46495.68 10 36                 -200641.95 0 37                 4.78 10 38      
          -242240   39                 -358510.39 30 40                 -7076.28
10 41                 1411.01 14 42                 -570654.14 11 43            
    -7773.46   44                 420.44 8 45                 22657.73 10 46    
            -5229.4 13 47                 0 25 48                 -13515.11 17
49                 157.71 0 50                 2000 0 51                 0 8 52
                69135.93 9 53                 1079.11 19 54                
-347119.9 12 55                 -1416195.07 5 56                 -227023.14 6 57
                -4956.17 15 58                 7407.76 22 59                
443.15 18 60                 -6468.16 13 61                 -94318.33 5 62      
          -774561.55   63                 -195111.73 24 64                
-196294.93 14 65                 -380498.7 8 66                 -1786.31 25 67  
              -260012.81 5 68                 22128.52 5 69                
3243.35 18 70                 -139538.96 10 71                 408.93 12 72    
            -433900.45 21 73                 -200895.66 11 74                 0
0 75                 -293332.01 32 76                 3165.1 14 77              
  6234.64 40 78                 1357.3 18 79                 -140037.99 3



 



  161 162 163 164 165 166 167 168 169 170 KEY CoBrrw - Yrs at in Industry Junior
Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code 1   0 20410801 0.00 0.00 0.00      
Full 2   400000 20420401 0.00 0.00 0.00       Full 3   0 20411201 25546.00 0.00
0.00 0.00 0.00 0.00 Full 4 0 0 20411001 57083.34 0.00 0.00 0.00 0.00 0.00 Full 5
  0 20420101 0.00 0.00 0.00 0.00 0.00 0.00 Full 6   0 20420601 0.00 0.00 0.00
0.00 0.00 0.00 Full 7   0 20420301 30833.00 0.00 0.00       Full 8   0 20420501
0.00 0.00 0.00 0.00 0.00 0.00 Full 9 20 250000 20420301 19230.77 0.00 0.00
29727.61 0.00 0.00 Full 10 30 0 20420601 0.00 0.00 0.00 0.00 0.00 0.00 Full 11  
250000 20420301 96986.00 0.00 0.00       Full 12   0 20420301 50000.00 0.00 0.00
      Full 13   360000 20420301 40015.00 0.00 0.00 0.00 0.00 0.00 Full 14  
237500 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 15   0 20420301 0.00 0.00
0.00 0.00 0.00 0.00 Full 16   135000 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full
17 3 500000 20420201 15416.66 24375.00 0.00 0.00 0.00 0.00 Full 18   0 20420401
23001.00 0.00 0.00 0.00 0.00 0.00 Full 19   0 20420201 0.00 0.00 0.00       Full
20 11 0 20420301 17191.20 0.00 0.00 9500.02 0.00 0.00 Full 21 11 58522.3
20420301 18147.78 0.00 0.00 1891.83 0.00 0.00 Full 22   0 20420401 0.00 0.00
0.00       Full 23 35 0 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 24   0
20420301 0.00 0.00 0.00       Full 25 0 0 20420201 33333.34 20000.00 0.00 0.00
0.00 0.00 Full 26 6 0 20420301 10953.26 0.00 0.00 10625.84 0.00 0.00 Full 27 17
0 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 28   0 20420401 6161.67 0.00 0.00
2311.16 0.00 0.00 Full 29 14 0 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 30  
0 20420401 0.00 0.00 0.00       Full 31 8 120000 20420301 36000.00 0.00 0.00
0.00 0.00 0.00 Full 32   0 20420301 29166.67 0.00 0.00 0.00 0.00 0.00 Full 33 5
0 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 34 10 0 20420301 0.00 0.00 0.00
0.00 0.00 0.00 Full 35   0 20420601 7965.34 0.00 0.00       Full 36   0 20420401
0.00 0.00 0.00       Full 37 11 0 20420301 43352.00 0.00 0.00 12434.00 0.00 0.00
Full 38   0 20420301 0.00 0.00 0.00       Full 39   0 20420401 0.00 0.00 0.00
0.00 0.00 0.00 Full 40 15 0 20420501 0.00 0.00 0.00 0.00 0.00 0.00 Full 41 12 0
20420301 11000.21 0.00 0.00 4551.89 0.00 0.00 Full 42 1 364000 20420401 0.00
0.00 0.00 0.00 0.00 0.00 Full 43   0 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full
44   100000 20420401 19025.22 0.00 0.00 0.00 0.00 0.00 Full 45   0 20420501 0.00
0.00 0.00 0.00 0.00 0.00 Full 46   0 20420401 0.00 0.00 0.00       Full 47  
750000 20420401 4727.33 0.00 0.00 44144.00 0.00 0.00 Full 48 12 0 20420501
13333.33 0.00 19303.25 0.00 0.00 0.00 Full 49   0 20420301 0.00 0.00 0.00      
Full 50   0 20420301 97361.00 0.00 0.00       Full 51 6 0 20420501 0.00 0.00
0.00 0.00 0.00 0.00 Full 52 5 0 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 53  
0 20420501 18923.50 0.00 0.00 0.00 0.00 0.00 Full 54 8 0 20420601 0.00 0.00 0.00
0.00 0.00 0.00 Full 55 5 0 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 56 5
450000 20420401 10416.00 0.00 0.00 6991.87 0.00 0.00 Full 57   0 20420401
24847.87 0.00 0.00 0.00 0.00 0.00 Full 58   0 20420501 0.00 0.00 0.00       Full
59   100000 20420401 0.00 0.00 0.00 0.00 0.00 0.00 Full 60 16 400000 20420401
17085.34 0.00 0.00 17035.45 0.00 0.00 Full 61   0 20420401 17916.00 0.00 0.00  
    Full 62   0 20420401 0.00 0.00 0.00       Full 63 22 0 20420501 0.00 0.00
0.00 0.00 0.00 0.00 Full 64   0 20420401 0.00 0.00 0.00       Full 65   0
20420601 152092.37 0.00 0.00       Full 66 25 500000 20420601 0.00 0.00 0.00
0.00 0.00 0.00 Full 67   0 20420501 0.00 0.00 0.00 0.00 0.00 0.00 Full 68 26 0
20420501 20208.00 0.00 0.00 20194.00 0.00 0.00 Full 69 19 720000 20420501 0.00
0.00 0.00 0.00 0.00 0.00 Full 70 11 0 20420501 0.00 0.00 0.00 0.00 0.00 0.00
Full 71 3 140500 20420501 0.00 0.00 0.00 0.00 0.00 0.00 Full 72   400000
20420501 166667.00 0.00 0.00 0.00 0.00 0.00 Full 73   0 20420501 0.00 0.00 0.00
0.00 0.00 0.00 Full 74 12 0 20420501 31788.18 0.00 0.00 0.00 0.00 0.00 Full 75
27 0 20420601 0.00 0.00 0.00 0.00 0.00 0.00 Full 76 14 0 20420501 11715.77 0.00
0.00 9583.32 0.00 0.00 Full 77   0 20420601 0.00 0.00 0.00 0.00 0.00 0.00 Full
78   0 20420501 0.00 0.00 0.00 0.00 0.00 0.00 Full 79   0 20420601 14166.00
9846.79 0.00       Full



 



  171 172 KEY RWT Income Verification RWT Asset Verification 1 2 Years 1 Month 2
2 Years 2 Months 3 2 Years 1 Month 4 2 Years 1 Month 5 2 Years 1 Month 6 2 Years
2 Months 7 2 Years 2 Months 8 2 Years 2 Months 9 2 Years 2 Months 10 2 Years 2
Months 11 2 Years 2 Months 12 2 Years 1 Month 13 2 Years 2 Months 14 2 Years 2
Months 15 2 Years 1 Month 16 2 Years 2 Months 17 2 Years 2 Months 18 2 Years 2
Months 19 2 Years 2 Months 20 2 Years 1 Month 21 2 Years 2 Months 22 2 Years 2
Months 23 2 Years 2 Months 24 2 Years 2 Months 25 2 Years 1 Month 26 2 Years 1
Month 27 2 Years 2 Months 28 2 Years 2 Months 29 2 Years 2 Months 30 2 Years 2
Months 31 2 Years 1 Month 32 2 Years 1 Month 33 2 Years 2 Months 34 2 Years 2
Months 35 2 Years 1 Month 36 2 Years 2 Months 37 2 Years 2 Months 38 2 Years 2
Months 39 2 Years 2 Months 40 2 Years 2 Months 41 2 Years 1 Month 42 2 Years 2
Months 43 2 Years 2 Months 44 2 Years 1 Month 45 2 Years 2 Months 46 2 Years 2
Months 47 2 Years 2 Months 48 2 Years 1 Month 49 2 Years 2 Months 50 2 Years 1
Month 51 2 Years 2 Months 52 2 Years 2 Months 53 2 Years 1 Month 54 2 Years 2
Months 55 2 Years 2 Months 56 2 Years 1 Month 57 2 Years 1 Month 58 2 Years 2
Months 59 2 Years 2 Months 60 2 Years 1 Month 61 2 Years 2 Months 62 2 Years 2
Months 63 2 Years 2 Months 64 2 Years 2 Months 65 2 Years 1 Month 66 2 Years 2
Months 67 2 Years 2 Months 68 2 Years 2 Months 69 2 Years 2 Months 70 2 Years 2
Months 71 2 Years 2 Months 72 2 Years 1 Month 73 2 Years 2 Months 74 2 Years 1
Month 75 2 Years 2 Months 76 2 Years 1 Month 77 2 Years 2 Months 78 2 Years 2
Months 79 2 Years 1 Month



 

 



ASF RMBS DISCLOSURE PACKAGE

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.   Field Number
Field Name Field Description Type of Field Data Type Sample Data Format When
Applicable? Valid Values Proposed Unique Coding Notes   1 Primary Servicer The
MERS Organization ID of the company that has or will have the right to service
the loan. General Information Numeric – Integer 2351805 9(7) Always ”9999999” if
Unknown       2 Servicing Fee—Percentage Aggregate monthly fee paid to all
servicers, stated in decimal form. General Information Numeric - Decimal 0.0025
9.999999 Loans without flat-dollar servicing fees >= 0 and < 1   Must be
populated if Field 3 is Null   3 Servicing Fee—Flat-dollar Aggregate monthly fee
paid to all servicers, stated as a dollar amount. General Information Numeric –
Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees >= 0 and <= 999   Must
be populated if 2 is Null   4 Servicing Advance Methodology The manner in which
principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

    5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always ”9999999” if Unknown  
    6 Loan Group Indicates the collateral group number in which the loan falls
(for structures with multiple collateral groups). Use “1” if there is only one
loan group. General Information Text 1A XXXX Always “UNK” if Unknown       7
Loan Number Unique National Mortgage Loan ID Number (Vendor TBD). General
Information Numeric – Integer TBD TBD Always TBD   Details to be provided by
Vendor   8 Amortization Type Indicates whether the loan’s interest rate is fixed
or adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99
Always See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

    9 Lien Position A number indicating the loan’s lien position (1 = first
lien, etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown     10
HELOC Indicator Indicates whether the loan is a home equity line of credit. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric –
Integer 9 99 Always See Coding See Appendix A     12 Cash Out Amount Cash Out
Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds]
– [Closing Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0           13 Total Origination and Discount
Points (in dollars) Amount paid to the lender to increase the lender’s effective
yield and, in the case of discount points, to reduce the interest rate paid by
the borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0   Typically
Lines 801 and 802 of HUD Settlement Statement   14 Covered/High Cost Loan
Indicator Indicates whether the loan is categorized as “high cost” or “covered”
according to state or federal statutes or regulations. Loan Type Numeric –
Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    15 Relocation Loan Indicator Indicates whether the loan is part of a
corporate relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    16 Broker Indicator Indicates whether a broker took the application. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    17 Channel Code indicating the source (channel) from which the Issuer
obtained the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

    18 Escrow Indicator Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

    19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of
all associated senior mortgages at the time of origination of the subordinate
lien.  Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position
> 1 >= 0       20 Loan Type of Most Senior Lien For non-first mortgages,
indicates whether the associated first mortgage is a Fixed, ARM, Hybrid, or
negative amortization loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien
Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

    21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage. Mortgage Lien Info Numeric – Integer 23 999 If Lien Position > 1 >= 0
      AND the most senior lien is a hybrid ARM (see Field 20)   22 Neg Am Limit
of Most Senior Lien For non-first mortgages where the associated first mortgage
features negative amortization, the maximum percentage by which the negatively
amortizing balance may increase (expressed as a proportion of the senior lien’s
original balance). Mortgage Lien Info Numeric – Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2       23 Junior Mortgage Balance For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known). Mortgage Lien Info Numeric – Decimal 51775.12
9(10).99 If Lien Position = 1 and there is a 2nd lien on the subject property >=
0   Subject to Regulatory Confirmation   24 Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a
2nd lien on the subject property “19010101” if unknown       25 Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust Loan Term and
Amortization Type Date 20090914 YYYYMMDD Always “19010101” if unknown       26
Original Loan Amount The dollar amount of the mortgage loan, as specified on the
mortgage note at the time of the loan’s origination. For HELOCs, the maximum
available line of credit. Loan Term and Amortization Type Numeric – Decimal
150000 9(10).99 Always >0       27 Original Interest Rate The original note rate
as indicated on the mortgage note. Loan Term and Amortization Type Numeric –
Decimal 0.0475 9.999999 Always > 0 and <= 1       28 Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month. Loan Term and
Amortization Type Numeric – Integer 360 999 Always >= 60       29 Original Term
to Maturity The initial number of months between loan origination and the loan
maturity date, as specified on the mortgage note. Loan Term and Amortization
Type Numeric – Integer 60 999 Always >0 N/A     30 First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note. Loan Term and Amortization Type Date 20090914
YYYYMMDD Always “19010101” if unknown N/A     31 Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type Numeric – Integer 2 99 Always See Coding

1= Simple

2 = Actuarial

99 = Unknown

 

    32 Original Interest Only Term Original interest-only term for a loan in
months (including NegAm Loans). Loan Term and Amortization Type Numeric –
Integer 60 999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

    33 Buy Down Period The total number of months during which any buy down is
in effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

      34 HELOC Draw Period The original number of months during which the
borrower may draw funds against the HELOC account. Loan Term and Amortization
Type Numeric – Integer 24 999 HELOCs Only >= 12 and <= 120       35 Scheduled
Loan Amount Mortgage loan scheduled principal balance as of cut-off date. For
HELOCs, the current drawn amount. Loan Term and Amortization Type Numeric –
Decimal 248951.19 9(10).99 Always >= 0       36 Current Interest Rate The
interest rate used to calculate the current P&I or I/O payment. Loan Term and
Amortization Type Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1      
37 Current Payment Amount Due Next Total Payment due to be collected (including
principal, interest or both—but Exclude Escrow Amounts). Loan Term and
Amortization Type Numeric – Decimal 1250.15 9(10).99 Always > 0       38
Scheduled Interest Paid
Through Date   Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown       39 Current Payment Status Number of payments the
borrower is past due as of the securitization cut-off date. Loan Term and
Amortization Type Numeric – Integer 3 99 Always >= 0       40 Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only
See Coding See Appendix B     41 ARM Look-back Days The number of days prior to
the interest rate adjustment date to retrieve the index value. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 45 99 ARMs Only >= 0 to <=99       42 Gross
Margin The percentage stated on the mortgage note representing the spread
between the ARM Index value and the mortgage interest rate. The gross mortgage
margin is added to the index value to establish a new gross interest rate in the
manner prescribed on the mortgage note. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.03 9.999999 ARMs Only >0 and <= 1       43 ARM Round Flag An
indicator of whether an adjusted interest rate is rounded to the next higher ARM
round factor, to the next lower round factor, or to the nearest round factor.
Adjustable Rate Mortgages (ARMs) Numeric – Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

    44 ARM Round Factor The percentage to which an adjusted interest rate is to
be rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1       45 Initial Fixed Rate Period For hybrid ARMs, the period
between the first payment date of the mortgage and the first interest rate
adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999
Hybrid ARMs Only >= 1 to <=240       46 Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric –
Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     47 Initial Interest
Rate  Cap (Change Down) The maximum percentage by which the mortgage note rate
may decrease at the first interest rate adjustment date. Adjustable Rate
Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no
cap     48 Subsequent Interest Rate Reset Period The number of months between
subsequent rate adjustments. Adjustable Rate Mortgages (ARMs) Numeric – Integer
60 999 ARMs Only >=0 and <= 120   0 = Loan does not adjust after initial reset  
49 Subsequent Interest Rate (Change Down) The maximum percentage by which the
interest rate may decrease at each rate adjustment date after the initial
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999
ARMs Only >= 0 and <= 1 99=no cap     50 Subsequent Interest Rate Cap (Change
Up) The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     51
Lifetime Maximum Rate (Ceiling) The maximum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.125 9.999999 ARMs Only >= 0 and <= 1   =1 if no ceiling specified       52
Lifetime Minimum Rate (Floor) The minimum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.015 9.999999 ARMs Only >= 0 and <= 1   If no floor is specified enter the
greater of the margin or 0.   53 Negative Amortization Limit The maximum amount
of negative amortization allowed before recast is required. (Expressed as a
percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2    
  54 Initial Negative Amortization Recast Period The number of months in which
the payment is required to recast if the loan does not reach the prescribed
maximum balance earlier. Negative Amortization Numeric – Integer 60 999
Negatively Amortizing ARMs Only >=0       55 Subsequent Negative Amortization
Recast Period The number of months after which the payment is required to recast
AFTER the first recast period. Negative Amortization Numeric – Integer 48 999
Negatively Amortizing ARMs Only >=0       56 Initial Fixed Payment Period Number
of months after origination during which the payment is fixed. Negative
Amortization Numeric – Integer 60 999 Negatively Amortizing Hybrid ARMs Only >=
0 to <=120       57 Subsequent Payment Reset Period Number of months between
payment adjustments after first payment reset. Negative Amortization Numeric –
Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120       58 Initial
Periodic Payment Cap The maximum percentage by which a payment can change
(increase or decrease) in the first period.  Negative Amortization Numeric –
Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >= 0 and < 1       59
Subsequent Periodic Payment Cap The maximum percentage by which a payment can
change (increase or decrease) in one period after the initial cap.  Negative
Amortization Numeric – Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >=
0 and < 1       60 Initial Minimum Payment Reset Period The maximum number of
months a borrower can initially pay the minimum payment before a new minimum
payment is determined. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       61 Subsequent Minimum Payment Reset
Period The maximum number of months (after the initial period) a borrower can
pay the minimum payment before a new minimum payment is determined after the
initial period. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       62 Option ARM Indicator An indicator of
whether the loan is an Option ARM. Negative Amortization Numeric – Integer 1 99
ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

    63 Options at Recast The means of computing the lowest monthly payment
available to the borrower after recast. Option ARM Numeric – Integer 2 99 Option
ARMs Only N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

    64 Initial Minimum Payment The initial minimum payment the borrower is
permitted to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0  
    65 Current Minimum Payment Current Minimum Payment (in dollars). Negative
Amortization Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0       66
Prepayment Penalty Calculation A description of how the prepayment penalty would
be calculated during each phase of the prepayment penalty term. Prepayment
Penalties Numeric – Integer 12 99 Always See Coding See Appendix C     67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

 

 

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

    68 Prepayment Penalty Total Term The total number of months that the
prepayment penalty may be in effect. Prepayment Penalties Numeric – Integer 60
999 All loans with Prepayment Penalties (i.e., loans for which Field 66 =
something other than “0”) >0 to <=120       69 Prepayment Penalty Hard Term For
hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans
with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to
<=120       70 Primary Borrower ID A lender-generated ID number for the primary
borrower on the mortgage Borrower Numeric—Integer 123456789 999999999 Always >0
  Used to identify the number of times a single borrower appears in a given
deal.   71 Number of Mortgaged Properties The number of residential properties
owned by the borrower that currently secure mortgage loans. Borrower Numeric –
Integer 1 99 Always > 0       72 Total Number of Borrowers The number of
Borrowers who are obligated to repay the mortgage note. Borrower Numeric –
Integers 2 99 Always > 0       73 Self-employment Flag An indicator of whether
the primary borrower is self-employed. Borrower Numeric – Integer 1 99 Always
See Coding

0 = No

1 = Yes

99 = Unknown

    74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining
to the subject property other than principal and interest (includes common
charges, condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and
Amortization Type Numeric – Decimal 1789.25 9(10).99 Always > 0       75 Length
of Employment: Borrower The number of years of service with the borrower’s
current employer as of the date of the loan. Borrower Qualification Numeric –
Decimal 3.5 99.99 Always >=0 99 = Retired, None employment income soure (social
security, trust income, dividends, etc.)     76 Length of Employment:
Co-Borrower The number of years of service with the co-borrower’s current
employer as of the date of the loan. Borrower Qualification Numeric – Decimal
3.5 99.99 If “Total Number of Borrowers” > 1 >= 0 99 = Retired, None employment
income soure (social security, trust income, dividends, etc.)     77 Years in
Home Length of time that the borrower has been at current address. Borrower
Qualification Numeric – Decimal 14.5 99.99 Refinances of Primary Residences Only
(Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0       78 FICO Model Used Indicates
whether the FICO score was calculated using the Classic, Classic 08, or Next
Generation model. Borrower Qualification Numeric – Integer 1 99 If a FICO score
was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

    79 Most Recent FICO Date Specifies the date on which the most recent FICO
score was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score
was obtained “19010101” if unknown   Issuers unable to Provide may Rep and
Warrant that the FICO score used for underwriting was not more than 4 months old
at the date of issuance.   80 Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and <= 850      
81 Primary Wage Earner Original FICO:  Experian Experian FICO score for primary
borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999 If a
FICO score was obtained >= 350 and <= 850       82 Primary Wage Earner Original
FICO:  TransUnion TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       83 Secondary Wage Earner Original FICO:  Equifax Equifax
FICO score for Co-borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850       84
Secondary Wage Earner Original FICO:  Experian Experian FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850       85 Secondary Wage
Earner Original FICO: TransUnion TransUnion FICO score for Co-borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If “Total Number
of Borrowers” > 1 >= 350 and <= 850       86 Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       87 Most Recent Co-Borrower FICO Most Recent Co-Borrower
FICO score used by the lender to approve the loan. Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
      88 Most Recent FICO Method Number of credit repositories used to update
the FICO Score. Borrower Qualification Numeric – Integer 2 9 If a FICO score was
obtained >0       89 VantageScore: Primary Borrower Credit Score for the Primary
Borrower used to approve the loan and obtained using the Vantage credit
evaluation model. Borrower Qualification Numeric – Integer 720 9999 If a Vantage
Credit Score was obtained >= 501 and <= 990       90 VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model. Borrower Qualification Numeric – Integer 720
9999 If a VantageScore was obtained AND “Total Number of Borrowers” > 1 >= 501
and <= 990       91 Most Recent VantageScore Method Number of credit
repositories used to update the Vantage Score. Borrower Qualification Numeric –
Integer 2 9 If a Vantage Credit Score was obtained >0       92 VantageScore Date
Date Vantage Credit Score was obtained. Borrower Qualification Date 20090914
YYYYMMDD If a Vantage Credit Score was obtained “19010101” if unknown       93
Credit Report: Longest Trade Line The length of time in months that the oldest
active trade line, installment or revolving, has been outstanding. For a loan
with more than one borrower, populate field based on status for the primary
borrower. Borrower Qualification Numeric – Integer 999 999 Always > =0   Subject
to Regulatory Confirmation   94 Credit Report: Maximum Trade Line The dollar
amount for the trade line, installment or revolving, with the largest unpaid
balance. For revolving lines of credit, e.g. credit card, the dollar amount
reported should reflect the maximum amount of credit available under the credit
line whether used or not. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Decimal 339420.19 9(10).99 Always >=0   Subject to Regulatory Confirmation   95
Credit Report: Number of Trade Lines A count of non-derogatory, currently open
and active, consumer trade lines (installment or revolving) for the borrower.
For a loan with more than one borrower, populate field based on status for the
primary borrower. Borrower Qualification Numeric – Integer 57 999 Always >=0  
Subject to Regulatory Confirmation   96 Credit Line Usage Ratio Sum of credit
balances divided by sum of total open credit available. Borrower Qualification
Numeric – Decimal 0.27 9.999999 Always >= 0 and <= 1   Subject to Regulatory
Confirmation   97 Most Recent 12-month Pay History String indicating the payment
status per month listed from oldest to most recent. Borrower Qualification Text
77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

    98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0   Blank = Borrower is not known to
have been in bankruptcy   99 Months Foreclosure Number of months since
foreclosure sale date. (Issuers unable to provide this information may rep and
warrant that at least x years—as specified in the loan program— have passed
since most recent foreclosure.) Borrower Qualification Numeric – Integer 12 999
If Borrower has ever been in Foreclosure >= 0   Blank = Borrower is not known to
have been in foreclosure   100 Primary Borrower Wage Income Monthly base wage
income for primary borrower. Borrower Qualification Numeric – Decimal 9000
9(9).99 Always >= 0       101 Co-Borrower Wage Income Monthly base wage income
for all other borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99
If “Total Number of Borrowers” > 1 >= 0       102 Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.) Borrower
Qualification Numeric – Decimal 9000 9(9).99 Always >= 0       103 Co-Borrower
Other Income Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total Number of
Borrowers” > 1 >= 0       104 All Borrower Wage Income Monthly income of all
borrowers derived from base salary only. Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0       105 All Borrower Total Income Monthly
income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income. Borrower Qualification
Numeric – Decimal 9000 9(9).99 Always >= 0       106 4506-T Indicator A yes/no
indicator of whether a Transcript of Tax Return (received pursuant to the filing
of IRS Form 4506-T) was obtained and considered. Borrower Qualification Numeric
– Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

    *For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)     108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:

 

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

 

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

    *For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file) 
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)       109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

 

Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:

 

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    113 Liquid / Cash Reserves The actual dollar amount of remaining verified
liquid assets after settlement. (This should not include cash out amount of
subject loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always
>= 0       114 Monthly Debt All Borrowers The aggregate monthly payment due on
other debt (excluding only installment loans with fewer than 10 payments
remaining and other real estate loans used to compute net rental income-- which
is added/subtracted in the income fields). Borrower Qualification Numeric –
Decimal 3472.43 9(9).99 Always >= 0       115 Originator DTI Total Debt to
income ratio used by the originator to qualify the loan. Borrower Qualification
Numeric – Decimal 0.35 9.999999 Always >= 0 and >= 1       116 Fully Indexed
Rate The fully indexed interest rate as of securitization cut-off. Borrower
Qualification Numeric – Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1      
117 Qualification Method Type of mortgage payment used to qualify the borrower
for the loan. Borrower Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

    118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1       119 City The name
of the city. Subject Property Text New York X(45) Always Unk=Unknown       120
State The name of the state as a 2-digit Abbreviation. Subject Property Text NY
XX Always See Coding See Appendix H     121 Postal Code The postal code (zip
code in the US) where the subject property is located. Subject Property Text
10022 X(5) Always Unk=Unknown       122 Property Type Specifies the type of
property being used to secure the loan. Subject Property Numeric – Integer 11 99
Always See Coding See Appendix D     123 Occupancy Specifies the property
occupancy status (e.g., owner-occupied, investment property, second home, etc.).
Subject Property Numeric – Integer 4 9 Always See Coding See Appendix E     124
Sales Price The negotiated price of a given property between the buyer and
seller. Subject Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans
Only > 0       125 Original Appraised Property Value The appraised value of the
property used to approve the loan. Subject Property Numeric – Decimal 550000.23
9(10).99 Always > 0       126 Original Property Valuation Type Specifies the
method by which the property value (at the time of underwriting) was reported.
Subject Property Numeric – Integer 8 99 Always See Coding See Appendix F     127
Original Property Valuation Date Specifies the date on which the original
property value (at the time of underwriting) was reported. (Issuers unable to
provide may Rep and Warrant that the appraisal used for underwriting was not
more than x days old at time of loan closing.) Subject Property Date 20090914
YYYYMMDD Always “19010101” if unknown       128 Original Automated Valuation
Model (AVM) Model Name The name of the AVM Vendor if an AVM was used to
determine the original property valuation. Subject Property Numeric – Integer 1
99 Always See Appendix I See Appendix I     129 Original AVM Confidence Score
The confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.74 9.999999 If AVM Model Name (Field 127) > 0 >= 0 to <= 1       130
Most Recent Property Value[1] If a valuation was obtained subsequent to the
valuation used to calculate LTV, the most recent property value. Subject
Property Numeric – Decimal 500000 9(10).99 If updated value was obtained
subsequent to loan approval > 0       131 Most Recent Property Valuation Type If
an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F     132 Most Recent Property
Valuation Date Specifies the date on which the updated property value was
reported. Subject Property Date 20090914 YYYYMMDD If updated value was obtained
subsequent to loan approval “19010101” if unknown       133 Most Recent AVM
Model Name The name of the AVM Vendor if an AVM was used to determine the
updated property valuation. Subject Property Numeric – Integer 19 99 If updated
value was obtained subsequent to loan approval See Coding See Appendix I     134
Most Recent AVM Confidence Score If AVM used to determine the updated property
valuation, the confidence range presented on the AVM report. Subject Property
Numeric – Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1
      135 Original CLTV The ratio obtained by dividing the amount of all known
outstanding mortgage liens on a property at origination by the lesser of the
appraised value or the sales price.  The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <=
1.5       136 Original LTV The ratio obtained by dividing the original mortgage
loan amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always
>= 0 and <= 1.25       137 Original Pledged Assets The total value of assets
pledged as collateral for the loan at the time of origination. Pledged assets
may include cash or marketable securities. Loan-to-Value (LTV) Numeric – Decimal
75000 9(10).99 Always >=0       138 Mortgage Insurance Company Name The name of
the entity providing mortgage insurance for a loan. Mortgage Insurance Numeric –
Integer 3 99 Always See Coding See Appendix G     139 Mortgage Insurance Percent
Mortgage Insurance coverage percentage. Mortgage Insurance Numeric – Decimal
0.25 9.999999 “Mortgage Insurance Company Name” > 0 >= 0 to <= 1       140 MI:
Lender or Borrower Paid? An indicator of whether mortgage insurance is paid by
the borrower or the lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage
Insurance Company Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

    141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage
Insurance Numeric – Integer 8 99 Always See Coding See Appendix G     142 Pool
Insurance Stop Loss % The aggregate amount that a pool insurer will pay,
calculated as a percentage of the pool balance. Mortgage Insurance Numeric –
Decimal 0.25 9.999999 Pool MI Company > 0 >= 0 to <= 1       143 MI Certificate
Number The unique number assigned to each individual loan insured under an MI
policy. Mortgage Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown       144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1       145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1       146 Modification Effective Payment Date
Date of first payment due post modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown       147 Total Capitalized Amount Amount added
to the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0       148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       149
Pre-Modification Interest (Note) Rate Scheduled Interest Rate Of The Loan
Immediately Preceding The Modification Effective Payment Date. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 0.075 9.999999 Modified Loans Only >= 0 to <= 1       150
Pre-Modification P&I Payment Scheduled Total Principal And Interest Payment
Amount Preceding The Modification Effective Payment Date – or if servicer is no
longer advancing P&I, the payment that would be in effect if the loan were
current. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 2310.57 9(10).99 Modified Loans Only > 0       151
Pre-Modification Initial Interest Rate Change Downward Cap Maximum amount the
rate can adjust downward on the first interest rate adjustment date (prior to
modification) – Only provide if the rate floor is modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.015 9.999999 Modified Loans Only >= 0 to <= 1       152 Pre-Modification
Subsequent Interest Rate Cap Maximum increment the rate can adjust upward AFTER
the initial rate adjustment (prior to modification) – Only provide if the Cap is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1       153 Pre-Modification Next Interest Rate Change Date Next Interest
Reset Date Under The Original Terms Of The Loan (one month prior to new payment
due date). Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Date 20090914 YYYYMMDD Modified Loans Only “19010101” if
unknown       154 Pre-Modification I/O Term Interest Only Term (in months)
preceding The Modification Effective Payment Date. Loan Modifications (Pertains
only to loans modified for loss mitigation purposes) Numeric – Integer 36 999
Modified Loans Only >= 0 to <= 120       155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0       156 Forgiven Interest Amount The sum total of all interest
incurred and forgiven (as a result of loan modification) over the life of the
loan. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       157
Number of Modifications The number of times the loan has been modified. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Integer 1 9 Modified Loans Only >= 0       158 Cash To/From Brrw at
Closing Indicates the amount of cash the borrower(s) paid into or received at
closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]   Numeric –
Decimal 100000.01 9(10).99           159 Brrw - Yrs at in Industry Number of
years the primary borrower has been working in their current industry   Numeric
– Decimal 9.9 9.999999           160 CoBrrw - Yrs at in Industry Number of years
the co-borrower has been working in their current industry   Numeric – Decimal 8
9.999999           161 Junior Mortgage Drawn Amount Applicable if the subject
loan is a first mortgage.   At the time of origination for the subject loan, the
sum of the outstanding balance(s) for any junior mortgages (HELOCs and
closed-end).   Numeric – Decimal 100000.01 9(10).99           162 Maturity Date
Maturity date of mortgage   Date 20420501 YYYYMMDD           163 Primary
Borrower Wage Income (Salary) The primary borrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           164 Primary Borrower Wage Income
(Bonus) The primary borrower's bonus wage income   Numeric – Decimal 10000.44
9(10).99           165 Primary Borrower Wage Income (Commission) The primary
borrower's commission wage income   Numeric – Decimal 10000.44 9(10).99        
  166 Co-Borrower Wage Income (Salary) The coborrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           167 Co-Borrower Wage Income
(Bonus) The coborrower's bonus wage income   Numeric – Decimal 10000.44 9(10).99
          168 Co-Borrower Wage Income (Commission) The coborrower's commission
wage income   Numeric – Decimal 10000.44 9(10).99           169 Originator Doc
Code Documentation Code value as presented by the seller.   Text Full XXXX      
    170 RWT Income Verification Internal Redwood Derived field.  Due Diligence /
Trade Desk derived value indicating the level of primary borrower asset
verification   Text 2 Years XXXX           171 RWT Asset Verification Internal
Redwood Derived field.  Due Diligence / Trade Desk derived value indicating the
level of primary borrower Income verification   Text 2 Months XXXX          
MH-1 Real Estate Interest Indicates whether the property on which the
manufactured home is situated is owned outright or subject to the terms of a
short- or long-term lease. (A long-term lease is defined as a lease whose term
is greater than or equal to the loan term.) Manufactured Housing Numeric –
Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

    MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

    MH-3 Year of Manufacture The year in which the home was manufactured (Model
Year -- YYYY Format). Required only in cases where a full appraisal is not
provided. Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing
Loans Only 1901 = Unavailable       MH-4 HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code. Manufactured
Housing Numeric – Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0       MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-7
Net Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field
MH-5) minus intangible costs, including: transportation, association, on-site
setup, service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0       MH-8 LTI (Net) The ratio of the loan amount divided by the
Net Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks       MH-10 Model Name The model name of the subject property.
(To be applied only in cases where no appraised value/other type of property
valuation is available.) Manufactured Housing Text “DX5-916-X” Char (100)
Manufactured Housing Loans Only (where no appraised value is provided) MH Model
name in double quotation marks       MH-11 Down Payment Source An indicator of
the source of the down payment used by the borrower to acquire the property and
qualify for the mortgage. Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

    MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan
was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located. Manufactured
Housing Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan
was made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes

0 = Real Estate

1 = Chattel

99 = Unavailable

   

 

 



 

 

27

 

 

ATTACHMENT 1B

 

MORTGAGE LOAN SCHEDULE



 



  1 2 3 4 5 6 7 8 9 10 KEY Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1002338 0.002500     1002338
Barclays Capital 3500003165 1 1 0 2 1002338 0.002500     1002338 Barclays
Capital 3500003168 1 1 0 3 1002338 0.002500     1002338 Barclays Capital
3500003169 1 1 0 4 1002338 0.002500     1002338 Barclays Capital 3500003172 1 1
0 5 1002338 0.002500     1002338 Barclays Capital 3500003175 1 1 0 6 1002338
0.002500     1002338 Barclays Capital 3500003176 1 1 0 7 1002338 0.002500    
1002338 Barclays Capital 3500003177 1 1 0 8 1002338 0.002500     1002338
Barclays Capital 3500003180 1 1 0 9 1002338 0.002500     1002338 Barclays
Capital 3500003182 1 1 0 10 1002338 0.002500     1002338 Barclays Capital
3500003183 1 1 0 11 1002338 0.002500     1002338 Barclays Capital 3500003191 1 1
0 12 1002338 0.002500     1002338 Barclays Capital 3500003194 1 1 0 13 1002338
0.002500     1002338 Barclays Capital 3500003197 1 1 0 14 1002338 0.002500    
1002338 Barclays Capital 3500003201 1 1 0 15 1002338 0.002500     1002338
Barclays Capital 3500003203 1 1 0 16 1002338 0.002500     1002338 Barclays
Capital 3500003207 1 1 0 17 1002338 0.002500     1002338 Barclays Capital
3500003208 1 1 0 18 1002338 0.002500     1002338 Barclays Capital 3500003209 1 1
0 19 1002338 0.002500     1002338 Barclays Capital 3500003212 1 1 0 20 1002338
0.002500     1002338 Barclays Capital 3500003213 1 1 0 21 1002338 0.002500    
1002338 Barclays Capital 3500003214 1 1 0 22 1002338 0.002500     1002338
Barclays Capital 3500003216 1 1 0 23 1002338 0.002500     1002338 Barclays
Capital 3500003217 1 1 0 24 1002338 0.002500     1002338 Barclays Capital
3500003223 1 1 0 25 1002338 0.002500     1002338 Barclays Capital 3500003224 1 1
0 26 1002338 0.002500     1002338 Barclays Capital 3500003227 1 1 0



 

 



  11 12 13 14 15 16 17 18 19 20 KEY Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 7           1 0 0   2 9           1 0 0   3 3           1 0 0   4
9           1 0 0   5 9           1 0 0   6 7           1 4 0   7 9           1
0 0   8 9           1 0 0   9 3           1 0 0   10 9           1 0 0   11 9  
        1 0 0   12 7           1 0 0   13 7           1 0 0   14 7           1 0
0   15 9           1 0 0   16 7           1 0 0   17 9           1 0 0   18 9  
        1 0 0   19 7           1 0 0   20 9           1 0 0   21 9           1 0
0   22 6           1 0 0   23 9           1 0 0   24 6           1 0 0   25 7  
        1 0 0   26 6           1 0 0  



 



  21 22 23 24 25 26 27 28 29 30 KEY Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20111221 1650000.00 0.041000 360 360 20120201 2    
306000.00   20111123 1950000.00 0.041000 360 360 20120101 3     0.00   20111117
910000.00 0.044000 360 360 20120101 4     0.00   20111220 760000.00 0.044000 360
360 20120201 5     0.00   20111122 1171500.00 0.043000 360 360 20120101 6    
0.00   20111115 1500000.00 0.045000 360 360 20120101 7     125000.00   20111121
905000.00 0.042500 360 360 20120101 8     250000.00   20111201 925000.00
0.044500 360 360 20120101 9     0.00   20111128 1038050.00 0.043000 360 360
20120101 10     0.00   20111222 1050000.00 0.042500 360 360 20120201 11    
326000.00   20111207 1673633.00 0.042500 360 360 20120101 12     0.00   20111114
1960000.00 0.042500 360 360 20120101 13     0.00   20111129 1650000.00 0.045000
360 360 20120101 14     0.00   20111129 915000.00 0.043000 360 360 20120101 15  
  500000.00   20111215 960000.00 0.042000 360 360 20120201 16     0.00  
20111129 606000.00 0.043000 360 360 20120101 17     100000.00   20111221
1580000.00 0.044000 360 360 20120201 18     0.00   20111220 1100000.00 0.044000
360 360 20120201 19     0.00   20111228 1420000.00 0.041500 360 360 20120201 20
    125000.00   20111228 850000.00 0.044500 360 360 20120201 21     100100.00  
20111222 690000.00 0.044000 360 360 20120201 22     108500.00   20111208
759500.00 0.043500 360 360 20120201 23     200000.00   20111230 2335000.00
0.041500 360 360 20120201 24     0.00   20111222 841600.00 0.043000 360 360
20120201 25     0.00   20111229 838250.00 0.043500 360 360 20120201 26    
120000.00   20111229 920000.00 0.042500 360 360 20120201



 

 



  31 32 33 34 35 36 37 38 39 40 KEY Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 0 1638243.53 0.041000 7972.77 20120601 0 0 2 1 120 0 0
1950000.00 0.041000 6662.50 20120601 0 0 3 1 0 0 0 887322.20 0.044000 4556.92
20120601 0 0 4 1 0 0 0 754866.89 0.044000 3805.78 20120601 0 0 5 1 0 0 0
1161816.34 0.043000 5797.42 20120601 0 0 6 1 0 0 0 1488036.64 0.045000 7600.28
20120601 0 0 7 1 0 0 0 892349.34 0.042500 4452.06 20120601 0 0 8 1 0 0 0
911794.82 0.044500 4659.40 20120601 0 0 9 1 0 0 0 1029469.40 0.043000 5137.01
20120601 0 0 10 1 0 0 0 1042715.49 0.042500 5165.37 20120601 0 0 11 1 0 0 0
1659675.00 0.042500 8233.27 20120601 0 0 12 1 0 0 0 1943653.69 0.042500 9642.02
20120601 0 0 13 1 0 0 0 1636840.29 0.045000 8360.31 20120601 0 0 14 1 0 0 0
907436.55 0.043000 4528.07 20120601 0 0 15 1 0 0 0 953280.28 0.042000 4694.56
20120601 0 0 16 1 0 0 0 600990.74 0.043000 2998.92 20120601 0 0 17 1 0 0 0
1569328.54 0.044000 7912.02 20120601 0 0 18 1 0 0 0 1092570.48 0.044000 5508.37
20120601 0 0 19 1 0 0 0 1409971.69 0.041500 6902.67 20120601 0 0 20 1 0 0 0
844310.32 0.044500 4281.61 20120601 0 0 21 1 0 0 0 685339.64 0.044000 3455.25
20120601 0 0 22 1 0 0 0 754324.09 0.043500 3780.88 20120601 0 0 23 1 0 0 0
2318509.77 0.041500 11350.51 20120601 0 0 24 1 0 0 0 835813.14 0.043000 4164.84
20120601 0 0 25 1 0 0 0 832537.47 0.043500 4172.91 20120601 0 0 26 1 0 0 0
913617.36 0.042500 4525.85 20120601 0 0



 



  41 42 43 44 45 46 47 48 49 50 KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                    



 



  51 52 53 54 55 56 57 58 59 60 KEY Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                    



 



  61 62 63 64 65 66 67 68 69 70 KEY Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1           99 99 60   128 2           99 99 60  
15 3           99 99 60   11 4           99 99 60   225 5           99 99 60  
293 6           99 99 60   290 7           99 99 60   312 8           99 99 60  
47 9           99 99 60   237 10           99 99 60   273 11           99 99 60
  146 12           99 99 60   57 13           99 99 60   224 14           99 99
60   81 15           99 99 60   292 16           99 99 60   68 17           99
99 60   265 18           99 99 60   28 19           99 99 60   253 20          
99 99 60   277 21           99 99 60   201 22           99 99 60   309 23      
    99 99 60   285 24           99 99 60   55 25           99 99 60   231 26    
      99 99 60   80



 

 



  71 72 73 74 75 76 77 78 79 80 KEY Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 2   0   1 0 0 1 5/16/2012   2 1   0   3 6 1 1 5/16/2012   3 1  
0   20 22 8 1 5/16/2012   4 1   0   4 4 4 1 5/16/2012   5 1   1   6 11 2 1
5/16/2012   6 5   1   20   0 1 5/16/2012   7 2   0   3   2 1 5/16/2012   8 1   0
  0   5 1     9 7   1   23 2 5 1     10 2   0   6 1 1 1 5/16/2012   11 1   0   3
2 4 1 5/16/2012   12 1   0   5 5 0 1 5/16/2012   13 1   0   4 2 0 1 5/16/2012  
14 2   0   15   0 1 5/16/2012   15 2   1   20 14 20 1 5/16/2012   16 2   0   0  
0 1 5/16/2012   17 1   0   2   10 1 5/16/2012   18 1   0   4 7 4 1 5/16/2012  
19 2   0   2 25 0 1 5/16/2012   20 2   0   16 16 12 1 5/16/2012   21 1   0   10
29 11 1     22 1   0   2   0 1 5/16/2012   23 2   1   10 10 2 1 5/16/2012   24 1
  0   3 8 0 1 5/16/2012   25 1   1   31 5 0 1     26 2   0   4   0 1 5/16/2012  



 



  81 82 83 84 85 86 87 88 89 90 KEY Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           763 778       2           779 753       3          
782 739       4           808 790       5           796 796       6          
744 707       7           760 789       8           801         9           783
        10           783 761       11           760 754       12           800
801       13           796 788       14           758 760       15           706
779       16           809 800       17           743 746       18           794
783       19           803 789       20           791 792       21           760
        22           767 767       23           791 778       24           709
682       25           757         26           732 721      



 



  91 92 93 94 95 96 97 98 99 100 KEY VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000    



 



  101 102 103 104 105 106 107 108 109 110 KEY Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 22939.40 8333.33 -417.00 0.00 31272.73 30855.73 0 5   2 2
35416.67 4597.67 15270.83 0.00 40014.34 55285.17 0 5   2 3 8197.58 7720.25 0.00
0.00 15917.83 15917.83 0 5   2 4 0.00 2886.37 1315.25 7152.94 2886.37 11354.56 0
5   2 5 3792.00 9395.83 0.00 6758.41 13187.83 19946.24 0 4   2 6 19914.00  
20356.25   19914.00 40270.25 0 4   2 7 8636.00   1247.25   8636.00 9883.25 0 5  
2 8 0.00 0.00 22311.00 0.00 0.00 22311.00 0 5   3 9 11050.00 0.00 9014.00 0.00
11050.00 20064.00 0 5   3 10 0.00 18750.00 326.25 0.00 18750.00 19076.25 0 5   2
11 25000.00 26250.00 0.00 0.00 51250.00 51250.00 0 5   2 12 29166.67   15375.00
  29166.67 44541.67 0 5   2 13 56576.92   0.00   56576.92 56576.92 0 5   2 14
20800.00   9592.00   20800.00 30392.00 0 5   2 15 0.00 0.00 -664.00 36772.83
0.00 36108.83 0 4   2 16 12083.33   -850.00   12083.33 11233.33 0 5   2 17
73384.00   0.00   73384.00 73384.00 0 5   3 18 12447.00 0.00 19306.00 15993.92
12447.00 47746.92 0 5   2 19 42278.63 11469.54 -7069.00 0.00 53748.17 46679.17 0
5   2 20 0.00 36169.33 -3470.50 0.00 36169.33 32698.83 0 5   2 21 9416.67 0.00
0.00 10830.92 9416.67 20247.59 0 5   2 22 16635.00   0.00   16635.00 16635.00 0
5   2 23 0.00   115000.00   0.00 115000.00 0 4   2 24 11375.00 7541.67 0.00 0.00
18916.67 18916.67 0 5   2 25 190004.00 0.00 -637.00 0.00 190004.00 189367.00 0 4
  3 26 21238.00   0.00   21238.00 21238.00 0 5   2



 

 



  111 112 113 114 115 116 117 118 119 120 KEY Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   782655.29 9057.98 0.2936     100 HILLSBOROUGH 2   4  
184300.00 11339.65 0.2051       HILLSBOROUGH 3   4   140989.88 6495.10 0.4080  
    SAN FRANCISCO 4   4   820178.52 4419.10 0.3892       REDWOOD CITY 5   4  
292876.12 9629.43 0.4828       SAN ANSELMO 6   4   670013.00 13791.84 0.3425    
100 SAUSALITO 7   4   74534.50 3557.97 0.3600       SAN FRANCISCO 8   4  
5276056.80 9792.21 0.4389       SAN FRANCISCO 9   4   163842.00 6919.89 0.3449  
    REDWOOD CITY 10   4   273479.96 8158.49 0.4277       BURLINGAME 11   4  
255431.79 15462.54 0.3017       SAN FRANCISCO 12   4   1279406.33 12970.00
0.2912     100 SAN FRANCISCO 13   4   3611722.87 11015.87 0.1947     100 SAN
FRANCISCO 14   4   776747.00 8644.94 0.2844     100 TIBURON 15   4   1734425.00
14040.38 0.3888       PIEDMONT 16   4   324403.01 4759.12 0.4237     100 BELMONT
17   3   266034.00 13583.23 0.1851       PIEDMONT 18   4   11811201.00 10199.12
0.2136       SAN FRANCISCO 19   4   583065.00 14358.70 0.3076     100 LAFAYETTE
20   4   313989.00 8971.77 0.2744       SAN ANSELMO 21   4   257736.00 5471.10
0.2702       PIEDMONT 22   4   335354.40 6549.33 0.3937     100 SAN FRANCISCO 23
  4   1008712.52 16691.79 0.1451       WOODSIDE 24   4   373623.00 5492.66
0.2904     100 SAN FRANCISCO 25   4   1027699.37 41093.59 0.2170     100 SAN
FRANCISCO 26   4   1014174.00 6695.13 0.3152     100 BERKELEY



 

 



  121 122 123 124 125 126 127 128 129 130 KEY State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 CA 94010 1 1 2200000.00 2200000.00 3 20111121     2 CA 94010
1 1   2825000.00 3 20111028     3 CA 94127 1 1   1430000.00 3 20111017     4 CA
94061 1 1   950000.00 3 20110921     5 CA 94960 1 1   2250000.00 3 20110929    
6 CA 94965 1 1 1950000.00 1950000.00 3 20110930     7 CA 94110 13 1   1475000.00
3 20111007     8 CA 94123 3 1   2400000.00 3 20111007     9 CA 94061 1 1  
1400000.00 3 20111019     10 CA 94010 1 1   1750000.00 3 20111110     11 CA
94123 1 1   3100000.00 3 20111024     12 CA 94121 1 1 2450000.00 2450000.00 3
20111026     13 CA 94117 1 1 2175000.00 2175000.00 3 20111031     14 CA 94920 1
1 1503007.00 1525000.00 3 20111103     15 CA 94611 1 1   2400000.00 3 20111122  
  16 CA 94002 13 1 808000.00 808000.00 3 20111111     17 CA 94611 1 1  
2700000.00 3 20111128     18 CA 94110 1 1   2800000.00 3 20111122     19 CA
94549 1 1 1775000.00 1775000.00 3 20111123     20 CA 94960 1 1   1300000.00 3
20111118     21 CA 94611 1 1   1400000.00 3 20111128     22 CA 94115 4 1
1085000.00 1085000.00 3 20111116     23 CA 94062 1 1   3900000.00 3 20111123    
24 CA 94122 13 1 1052000.00 1052000.00 3 20111206     25 CA 94114 14 3
1197500.00 1200000.00 3 20111206     26 CA 94708 1 1 1300000.00 1300000.00 3
20111209    



 



  131 132 133 134 135 136 137 138 139 140 KEY Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.7500 0.7500 0 0 0 2           0.7985 0.6902 0 0 0 3      
    0.6363 0.6363 0 0 0 4           0.8000 0.8000 0 0 0 5           0.5206
0.5206 0 0 0 6           0.7692 0.7692 0 0 0 7           0.6983 0.6135 0 0 0 8  
        0.4895 0.3854 0 0 0 9           0.7414 0.7414 0 0 0 10           0.6000
0.6000 0 0 0 11           0.6450 0.5398 0 0 0 12           0.8000 0.8000 0 0 0
13           0.7586 0.7586 0 0 0 14           0.6087 0.6087 0 0 0 15          
0.6083 0.4000 0 0 0 16           0.7500 0.7500 0 0 0 17           0.6222 0.5851
0 0 0 18           0.3928 0.3928 0 0 0 19           0.8000 0.8000 0 0 0 20      
    0.7500 0.6538 0 0 0 21           0.5643 0.4928 0 0 0 22           0.8000
0.7000 0 0 0 23           0.6500 0.5987 0 0 0 24           0.8000 0.8000 0 0 0
25           0.7000 0.7000 0 0 0 26           0.8000 0.7076 0 0 0



 



  141 142 143 144 145 146 147 148 149 150 KEY MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                    



 



  151 152 153 154 155 156 157 158 159 160 KEY Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
      0 7 2                 39.66 10 3                 204.36 20 4              
  -78122.2 4 5                 0   6                 21 40 7                
506.88 20 8                 91.34 0 9                 11006.23 23 10            
    1906.26 6 11                 0 20 12                 165 10 13              
  29 14 14                 0 20 15                 389.88 20 16                
199.05 6 17                 -12000 23 18                 0 15 19                
625.34 26 20                 496.77   21                 882.95 12 22          
      439 7 23                 0 19 24                 131 14 25                
475.37 38 26                 36 10



 



  161 162 163 164 165 166 167 168 169 170 KEY CoBrrw - Yrs at in Industry Junior
Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code 1 12 0 20420101 22939.40 0.00 0.00
8333.33 0.00 0.00 Full 2 7 306000 20411201 35416.67 15270.83 0.00 4597.67 0.00
0.00 Full 3 22 0 20411201 8197.58 0.00 0.00 7720.25 0.00 0.00 Full 4 4 0
20420101 0.00 0.00 0.00 2886.37 0.00 0.00 Full 5 27 0 20411201 3792.00 0.00 0.00
9395.83 0.00 0.00 Full 6   0 20411201 19914.00 0.00 0.00       Full 7   125000
20411201 8636.00 0.00 0.00       Full 8   250000 20411201 0.00 0.00 0.00 0.00
0.00 0.00 Full 9 2 0 20411201 11050.00 0.00 0.00 0.00 0.00 0.00 Full 10 13 0
20420101 0.00 0.00 0.00 18750.00 0.00 0.00 Full 11 20 326000 20411201 25000.00
0.00 0.00 26250.00 0.00 0.00 Full 12   0 20411201 29166.67 15375.00 0.00      
Full 13   0 20411201 56576.92 0.00 0.00       Full 14   0 20411201 20800.00
13250.00 0.00       Full 15 27 500000 20420101 0.00 0.00 0.00 0.00 0.00 0.00
Full 16   0 20411201 12083.33 0.00 0.00       Full 17   100000 20420101 73384.00
0.00 0.00       Full 18 14 0 20420101 12447.00 0.00 0.00 0.00 0.00 0.00 Full 19
25 0 20420101 42278.63 0.00 0.00 11469.54 0.00 0.00 Full 20 16 125000 20420101
0.00 0.00 0.00 36169.33 0.00 0.00 Full 21 29 100100 20420101 9416.67 0.00 0.00
0.00 0.00 0.00 Full 22   108500 20420101 16635.00 0.00 0.00       Full 23 10
200000 20420101 0.00 0.00 0.00       Full 24 10 0 20420101 11375.00 0.00 0.00
7541.67 0.00 0.00 Full 25 7 0 20420101 190004.00 0.00 0.00 0.00 0.00 0.00 Full
26   120000 20420101 21238.00 0.00 0.00       Full



 



  171 172 KEY RWT Income Verification RWT Asset Verification 1 2 Years 2 Months
2 2 Years 2 Months 3 2 Years 2 Months 4 2 Years 2 Months 5 2 Years 2 Months 6 2
Years 2 Months 7 2 Years 2 Months 8 2 Years 2 Months 9 2 Years 2 Months 10 2
Years 2 Months 11 2 Years 2 Months 12 2 Years 2 Months 13 2 Years 2 Months 14 2
Years 2 Months 15 2 Years 2 Months 16 2 Years 2 Months 17 2 Years 1 Month 18 2
Years 2 Months 19 2 Years 2 Months 20 2 Years 2 Months 21 2 Years 2 Months 22 2
Years 2 Months 23 2 Years 2 Months 24 2 Years 2 Months 25 2 Years 2 Months 26 2
Years 2 Months



 

 

 

 



ASF RMBS DISCLOSURE PACKAGE

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.   Field Number
Field Name Field Description Type of Field Data Type Sample Data Format When
Applicable? Valid Values Proposed Unique Coding Notes   1 Primary Servicer The
MERS Organization ID of the company that has or will have the right to service
the loan. General Information Numeric – Integer 2351805 9(7) Always ”9999999” if
Unknown       2 Servicing Fee—Percentage Aggregate monthly fee paid to all
servicers, stated in decimal form. General Information Numeric - Decimal 0.0025
9.999999 Loans without flat-dollar servicing fees >= 0 and < 1   Must be
populated if Field 3 is Null   3 Servicing Fee—Flat-dollar Aggregate monthly fee
paid to all servicers, stated as a dollar amount. General Information Numeric –
Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees >= 0 and <= 999   Must
be populated if 2 is Null   4 Servicing Advance Methodology The manner in which
principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

    5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always ”9999999” if Unknown  
    6 Loan Group Indicates the collateral group number in which the loan falls
(for structures with multiple collateral groups). Use “1” if there is only one
loan group. General Information Text 1A XXXX Always “UNK” if Unknown       7
Loan Number Unique National Mortgage Loan ID Number (Vendor TBD). General
Information Numeric – Integer TBD TBD Always TBD   Details to be provided by
Vendor   8 Amortization Type Indicates whether the loan’s interest rate is fixed
or adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99
Always See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

    9 Lien Position A number indicating the loan’s lien position (1 = first
lien, etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown     10
HELOC Indicator Indicates whether the loan is a home equity line of credit. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric –
Integer 9 99 Always See Coding See Appendix A     12 Cash Out Amount Cash Out
Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds]
– [Closing Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0           13 Total Origination and Discount
Points (in dollars) Amount paid to the lender to increase the lender’s effective
yield and, in the case of discount points, to reduce the interest rate paid by
the borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0   Typically
Lines 801 and 802 of HUD Settlement Statement   14 Covered/High Cost Loan
Indicator Indicates whether the loan is categorized as “high cost” or “covered”
according to state or federal statutes or regulations. Loan Type Numeric –
Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    15 Relocation Loan Indicator Indicates whether the loan is part of a
corporate relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    16 Broker Indicator Indicates whether a broker took the application. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    17 Channel Code indicating the source (channel) from which the Issuer
obtained the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

    18 Escrow Indicator Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

    19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of
all associated senior mortgages at the time of origination of the subordinate
lien.  Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position
> 1 >= 0       20 Loan Type of Most Senior Lien For non-first mortgages,
indicates whether the associated first mortgage is a Fixed, ARM, Hybrid, or
negative amortization loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien
Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

    21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage. Mortgage Lien Info Numeric – Integer 23 999 If Lien Position > 1 >= 0
      AND the most senior lien is a hybrid ARM (see Field 20)   22 Neg Am Limit
of Most Senior Lien For non-first mortgages where the associated first mortgage
features negative amortization, the maximum percentage by which the negatively
amortizing balance may increase (expressed as a proportion of the senior lien’s
original balance). Mortgage Lien Info Numeric – Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2       23 Junior Mortgage Balance For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known). Mortgage Lien Info Numeric – Decimal 51775.12
9(10).99 If Lien Position = 1 and there is a 2nd lien on the subject property >=
0   Subject to Regulatory Confirmation   24 Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a
2nd lien on the subject property “19010101” if unknown       25 Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust Loan Term and
Amortization Type Date 20090914 YYYYMMDD Always “19010101” if unknown       26
Original Loan Amount The dollar amount of the mortgage loan, as specified on the
mortgage note at the time of the loan’s origination. For HELOCs, the maximum
available line of credit. Loan Term and Amortization Type Numeric – Decimal
150000 9(10).99 Always >0       27 Original Interest Rate The original note rate
as indicated on the mortgage note. Loan Term and Amortization Type Numeric –
Decimal 0.0475 9.999999 Always > 0 and <= 1       28 Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month. Loan Term and
Amortization Type Numeric – Integer 360 999 Always >= 60       29 Original Term
to Maturity The initial number of months between loan origination and the loan
maturity date, as specified on the mortgage note. Loan Term and Amortization
Type Numeric – Integer 60 999 Always >0 N/A     30 First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note. Loan Term and Amortization Type Date 20090914
YYYYMMDD Always “19010101” if unknown N/A     31 Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type Numeric – Integer 2 99 Always See Coding

1= Simple

2 = Actuarial

99 = Unknown

 

    32 Original Interest Only Term Original interest-only term for a loan in
months (including NegAm Loans). Loan Term and Amortization Type Numeric –
Integer 60 999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

    33 Buy Down Period The total number of months during which any buy down is
in effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

      34 HELOC Draw Period The original number of months during which the
borrower may draw funds against the HELOC account. Loan Term and Amortization
Type Numeric – Integer 24 999 HELOCs Only >= 12 and <= 120       35 Scheduled
Loan Amount Mortgage loan scheduled principal balance as of cut-off date. For
HELOCs, the current drawn amount. Loan Term and Amortization Type Numeric –
Decimal 248951.19 9(10).99 Always >= 0       36 Current Interest Rate The
interest rate used to calculate the current P&I or I/O payment. Loan Term and
Amortization Type Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1      
37 Current Payment Amount Due Next Total Payment due to be collected (including
principal, interest or both—but Exclude Escrow Amounts). Loan Term and
Amortization Type Numeric – Decimal 1250.15 9(10).99 Always > 0       38
Scheduled Interest Paid
Through Date   Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown       39 Current Payment Status Number of payments the
borrower is past due as of the securitization cut-off date. Loan Term and
Amortization Type Numeric – Integer 3 99 Always >= 0       40 Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only
See Coding See Appendix B     41 ARM Look-back Days The number of days prior to
the interest rate adjustment date to retrieve the index value. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 45 99 ARMs Only >= 0 to <=99       42 Gross
Margin The percentage stated on the mortgage note representing the spread
between the ARM Index value and the mortgage interest rate. The gross mortgage
margin is added to the index value to establish a new gross interest rate in the
manner prescribed on the mortgage note. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.03 9.999999 ARMs Only >0 and <= 1       43 ARM Round Flag An
indicator of whether an adjusted interest rate is rounded to the next higher ARM
round factor, to the next lower round factor, or to the nearest round factor.
Adjustable Rate Mortgages (ARMs) Numeric – Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

    44 ARM Round Factor The percentage to which an adjusted interest rate is to
be rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1       45 Initial Fixed Rate Period For hybrid ARMs, the period
between the first payment date of the mortgage and the first interest rate
adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999
Hybrid ARMs Only >= 1 to <=240       46 Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric –
Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     47 Initial Interest
Rate  Cap (Change Down) The maximum percentage by which the mortgage note rate
may decrease at the first interest rate adjustment date. Adjustable Rate
Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no
cap     48 Subsequent Interest Rate Reset Period The number of months between
subsequent rate adjustments. Adjustable Rate Mortgages (ARMs) Numeric – Integer
60 999 ARMs Only >=0 and <= 120   0 = Loan does not adjust after initial reset  
49 Subsequent Interest Rate (Change Down) The maximum percentage by which the
interest rate may decrease at each rate adjustment date after the initial
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999
ARMs Only >= 0 and <= 1 99=no cap     50 Subsequent Interest Rate Cap (Change
Up) The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     51
Lifetime Maximum Rate (Ceiling) The maximum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.125 9.999999 ARMs Only >= 0 and <= 1   =1 if no ceiling specified       52
Lifetime Minimum Rate (Floor) The minimum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.015 9.999999 ARMs Only >= 0 and <= 1   If no floor is specified enter the
greater of the margin or 0.   53 Negative Amortization Limit The maximum amount
of negative amortization allowed before recast is required. (Expressed as a
percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2    
  54 Initial Negative Amortization Recast Period The number of months in which
the payment is required to recast if the loan does not reach the prescribed
maximum balance earlier. Negative Amortization Numeric – Integer 60 999
Negatively Amortizing ARMs Only >=0       55 Subsequent Negative Amortization
Recast Period The number of months after which the payment is required to recast
AFTER the first recast period. Negative Amortization Numeric – Integer 48 999
Negatively Amortizing ARMs Only >=0       56 Initial Fixed Payment Period Number
of months after origination during which the payment is fixed. Negative
Amortization Numeric – Integer 60 999 Negatively Amortizing Hybrid ARMs Only >=
0 to <=120       57 Subsequent Payment Reset Period Number of months between
payment adjustments after first payment reset. Negative Amortization Numeric –
Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120       58 Initial
Periodic Payment Cap The maximum percentage by which a payment can change
(increase or decrease) in the first period.  Negative Amortization Numeric –
Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >= 0 and < 1       59
Subsequent Periodic Payment Cap The maximum percentage by which a payment can
change (increase or decrease) in one period after the initial cap.  Negative
Amortization Numeric – Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >=
0 and < 1       60 Initial Minimum Payment Reset Period The maximum number of
months a borrower can initially pay the minimum payment before a new minimum
payment is determined. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       61 Subsequent Minimum Payment Reset
Period The maximum number of months (after the initial period) a borrower can
pay the minimum payment before a new minimum payment is determined after the
initial period. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       62 Option ARM Indicator An indicator of
whether the loan is an Option ARM. Negative Amortization Numeric – Integer 1 99
ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

    63 Options at Recast The means of computing the lowest monthly payment
available to the borrower after recast. Option ARM Numeric – Integer 2 99 Option
ARMs Only N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

    64 Initial Minimum Payment The initial minimum payment the borrower is
permitted to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0  
    65 Current Minimum Payment Current Minimum Payment (in dollars). Negative
Amortization Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0       66
Prepayment Penalty Calculation A description of how the prepayment penalty would
be calculated during each phase of the prepayment penalty term. Prepayment
Penalties Numeric – Integer 12 99 Always See Coding See Appendix C     67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

 

 

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

    68 Prepayment Penalty Total Term The total number of months that the
prepayment penalty may be in effect. Prepayment Penalties Numeric – Integer 60
999 All loans with Prepayment Penalties (i.e., loans for which Field 66 =
something other than “0”) >0 to <=120       69 Prepayment Penalty Hard Term For
hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans
with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to
<=120       70 Primary Borrower ID A lender-generated ID number for the primary
borrower on the mortgage Borrower Numeric—Integer 123456789 999999999 Always >0
  Used to identify the number of times a single borrower appears in a given
deal.   71 Number of Mortgaged Properties The number of residential properties
owned by the borrower that currently secure mortgage loans. Borrower Numeric –
Integer 1 99 Always > 0       72 Total Number of Borrowers The number of
Borrowers who are obligated to repay the mortgage note. Borrower Numeric –
Integers 2 99 Always > 0       73 Self-employment Flag An indicator of whether
the primary borrower is self-employed. Borrower Numeric – Integer 1 99 Always
See Coding

0 = No

1 = Yes

99 = Unknown

    74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining
to the subject property other than principal and interest (includes common
charges, condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and
Amortization Type Numeric – Decimal 1789.25 9(10).99 Always > 0       75 Length
of Employment: Borrower The number of years of service with the borrower’s
current employer as of the date of the loan. Borrower Qualification Numeric –
Decimal 3.5 99.99 Always >=0 99 = Retired, None employment income soure (social
security, trust income, dividends, etc.)     76 Length of Employment:
Co-Borrower The number of years of service with the co-borrower’s current
employer as of the date of the loan. Borrower Qualification Numeric – Decimal
3.5 99.99 If “Total Number of Borrowers” > 1 >= 0 99 = Retired, None employment
income soure (social security, trust income, dividends, etc.)     77 Years in
Home Length of time that the borrower has been at current address. Borrower
Qualification Numeric – Decimal 14.5 99.99 Refinances of Primary Residences Only
(Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0       78 FICO Model Used Indicates
whether the FICO score was calculated using the Classic, Classic 08, or Next
Generation model. Borrower Qualification Numeric – Integer 1 99 If a FICO score
was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

    79 Most Recent FICO Date Specifies the date on which the most recent FICO
score was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score
was obtained “19010101” if unknown   Issuers unable to Provide may Rep and
Warrant that the FICO score used for underwriting was not more than 4 months old
at the date of issuance.   80 Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and <= 850      
81 Primary Wage Earner Original FICO:  Experian Experian FICO score for primary
borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999 If a
FICO score was obtained >= 350 and <= 850       82 Primary Wage Earner Original
FICO:  TransUnion TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       83 Secondary Wage Earner Original FICO:  Equifax Equifax
FICO score for Co-borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850       84
Secondary Wage Earner Original FICO:  Experian Experian FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850       85 Secondary Wage
Earner Original FICO: TransUnion TransUnion FICO score for Co-borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If “Total Number
of Borrowers” > 1 >= 350 and <= 850       86 Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       87 Most Recent Co-Borrower FICO Most Recent Co-Borrower
FICO score used by the lender to approve the loan. Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
      88 Most Recent FICO Method Number of credit repositories used to update
the FICO Score. Borrower Qualification Numeric – Integer 2 9 If a FICO score was
obtained >0       89 VantageScore: Primary Borrower Credit Score for the Primary
Borrower used to approve the loan and obtained using the Vantage credit
evaluation model. Borrower Qualification Numeric – Integer 720 9999 If a Vantage
Credit Score was obtained >= 501 and <= 990       90 VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model. Borrower Qualification Numeric – Integer 720
9999 If a VantageScore was obtained AND “Total Number of Borrowers” > 1 >= 501
and <= 990       91 Most Recent VantageScore Method Number of credit
repositories used to update the Vantage Score. Borrower Qualification Numeric –
Integer 2 9 If a Vantage Credit Score was obtained >0       92 VantageScore Date
Date Vantage Credit Score was obtained. Borrower Qualification Date 20090914
YYYYMMDD If a Vantage Credit Score was obtained “19010101” if unknown       93
Credit Report: Longest Trade Line The length of time in months that the oldest
active trade line, installment or revolving, has been outstanding. For a loan
with more than one borrower, populate field based on status for the primary
borrower. Borrower Qualification Numeric – Integer 999 999 Always > =0   Subject
to Regulatory Confirmation   94 Credit Report: Maximum Trade Line The dollar
amount for the trade line, installment or revolving, with the largest unpaid
balance. For revolving lines of credit, e.g. credit card, the dollar amount
reported should reflect the maximum amount of credit available under the credit
line whether used or not. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Decimal 339420.19 9(10).99 Always >=0   Subject to Regulatory Confirmation   95
Credit Report: Number of Trade Lines A count of non-derogatory, currently open
and active, consumer trade lines (installment or revolving) for the borrower.
For a loan with more than one borrower, populate field based on status for the
primary borrower. Borrower Qualification Numeric – Integer 57 999 Always >=0  
Subject to Regulatory Confirmation   96 Credit Line Usage Ratio Sum of credit
balances divided by sum of total open credit available. Borrower Qualification
Numeric – Decimal 0.27 9.999999 Always >= 0 and <= 1   Subject to Regulatory
Confirmation   97 Most Recent 12-month Pay History String indicating the payment
status per month listed from oldest to most recent. Borrower Qualification Text
77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

    98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0   Blank = Borrower is not known to
have been in bankruptcy   99 Months Foreclosure Number of months since
foreclosure sale date. (Issuers unable to provide this information may rep and
warrant that at least x years—as specified in the loan program— have passed
since most recent foreclosure.) Borrower Qualification Numeric – Integer 12 999
If Borrower has ever been in Foreclosure >= 0   Blank = Borrower is not known to
have been in foreclosure   100 Primary Borrower Wage Income Monthly base wage
income for primary borrower. Borrower Qualification Numeric – Decimal 9000
9(9).99 Always >= 0       101 Co-Borrower Wage Income Monthly base wage income
for all other borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99
If “Total Number of Borrowers” > 1 >= 0       102 Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.) Borrower
Qualification Numeric – Decimal 9000 9(9).99 Always >= 0       103 Co-Borrower
Other Income Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total Number of
Borrowers” > 1 >= 0       104 All Borrower Wage Income Monthly income of all
borrowers derived from base salary only. Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0       105 All Borrower Total Income Monthly
income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income. Borrower Qualification
Numeric – Decimal 9000 9(9).99 Always >= 0       106 4506-T Indicator A yes/no
indicator of whether a Transcript of Tax Return (received pursuant to the filing
of IRS Form 4506-T) was obtained and considered. Borrower Qualification Numeric
– Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

    *For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)     108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:

 

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

 

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

    *For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file) 
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)       109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

 

Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:

 

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    113 Liquid / Cash Reserves The actual dollar amount of remaining verified
liquid assets after settlement. (This should not include cash out amount of
subject loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always
>= 0       114 Monthly Debt All Borrowers The aggregate monthly payment due on
other debt (excluding only installment loans with fewer than 10 payments
remaining and other real estate loans used to compute net rental income-- which
is added/subtracted in the income fields). Borrower Qualification Numeric –
Decimal 3472.43 9(9).99 Always >= 0       115 Originator DTI Total Debt to
income ratio used by the originator to qualify the loan. Borrower Qualification
Numeric – Decimal 0.35 9.999999 Always >= 0 and >= 1       116 Fully Indexed
Rate The fully indexed interest rate as of securitization cut-off. Borrower
Qualification Numeric – Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1      
117 Qualification Method Type of mortgage payment used to qualify the borrower
for the loan. Borrower Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

    118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1       119 City The name
of the city. Subject Property Text New York X(45) Always Unk=Unknown       120
State The name of the state as a 2-digit Abbreviation. Subject Property Text NY
XX Always See Coding See Appendix H     121 Postal Code The postal code (zip
code in the US) where the subject property is located. Subject Property Text
10022 X(5) Always Unk=Unknown       122 Property Type Specifies the type of
property being used to secure the loan. Subject Property Numeric – Integer 11 99
Always See Coding See Appendix D     123 Occupancy Specifies the property
occupancy status (e.g., owner-occupied, investment property, second home, etc.).
Subject Property Numeric – Integer 4 9 Always See Coding See Appendix E     124
Sales Price The negotiated price of a given property between the buyer and
seller. Subject Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans
Only > 0       125 Original Appraised Property Value The appraised value of the
property used to approve the loan. Subject Property Numeric – Decimal 550000.23
9(10).99 Always > 0       126 Original Property Valuation Type Specifies the
method by which the property value (at the time of underwriting) was reported.
Subject Property Numeric – Integer 8 99 Always See Coding See Appendix F     127
Original Property Valuation Date Specifies the date on which the original
property value (at the time of underwriting) was reported. (Issuers unable to
provide may Rep and Warrant that the appraisal used for underwriting was not
more than x days old at time of loan closing.) Subject Property Date 20090914
YYYYMMDD Always “19010101” if unknown       128 Original Automated Valuation
Model (AVM) Model Name The name of the AVM Vendor if an AVM was used to
determine the original property valuation. Subject Property Numeric – Integer 1
99 Always See Appendix I See Appendix I     129 Original AVM Confidence Score
The confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.74 9.999999 If AVM Model Name (Field 127) > 0 >= 0 to <= 1       130
Most Recent Property Value[1] If a valuation was obtained subsequent to the
valuation used to calculate LTV, the most recent property value. Subject
Property Numeric – Decimal 500000 9(10).99 If updated value was obtained
subsequent to loan approval > 0       131 Most Recent Property Valuation Type If
an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F     132 Most Recent Property
Valuation Date Specifies the date on which the updated property value was
reported. Subject Property Date 20090914 YYYYMMDD If updated value was obtained
subsequent to loan approval “19010101” if unknown       133 Most Recent AVM
Model Name The name of the AVM Vendor if an AVM was used to determine the
updated property valuation. Subject Property Numeric – Integer 19 99 If updated
value was obtained subsequent to loan approval See Coding See Appendix I     134
Most Recent AVM Confidence Score If AVM used to determine the updated property
valuation, the confidence range presented on the AVM report. Subject Property
Numeric – Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1
      135 Original CLTV The ratio obtained by dividing the amount of all known
outstanding mortgage liens on a property at origination by the lesser of the
appraised value or the sales price.  The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <=
1.5       136 Original LTV The ratio obtained by dividing the original mortgage
loan amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always
>= 0 and <= 1.25       137 Original Pledged Assets The total value of assets
pledged as collateral for the loan at the time of origination. Pledged assets
may include cash or marketable securities. Loan-to-Value (LTV) Numeric – Decimal
75000 9(10).99 Always >=0       138 Mortgage Insurance Company Name The name of
the entity providing mortgage insurance for a loan. Mortgage Insurance Numeric –
Integer 3 99 Always See Coding See Appendix G     139 Mortgage Insurance Percent
Mortgage Insurance coverage percentage. Mortgage Insurance Numeric – Decimal
0.25 9.999999 “Mortgage Insurance Company Name” > 0 >= 0 to <= 1       140 MI:
Lender or Borrower Paid? An indicator of whether mortgage insurance is paid by
the borrower or the lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage
Insurance Company Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

    141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage
Insurance Numeric – Integer 8 99 Always See Coding See Appendix G     142 Pool
Insurance Stop Loss % The aggregate amount that a pool insurer will pay,
calculated as a percentage of the pool balance. Mortgage Insurance Numeric –
Decimal 0.25 9.999999 Pool MI Company > 0 >= 0 to <= 1       143 MI Certificate
Number The unique number assigned to each individual loan insured under an MI
policy. Mortgage Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown       144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1       145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1       146 Modification Effective Payment Date
Date of first payment due post modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown       147 Total Capitalized Amount Amount added
to the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0       148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       149
Pre-Modification Interest (Note) Rate Scheduled Interest Rate Of The Loan
Immediately Preceding The Modification Effective Payment Date. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 0.075 9.999999 Modified Loans Only >= 0 to <= 1       150
Pre-Modification P&I Payment Scheduled Total Principal And Interest Payment
Amount Preceding The Modification Effective Payment Date – or if servicer is no
longer advancing P&I, the payment that would be in effect if the loan were
current. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 2310.57 9(10).99 Modified Loans Only > 0       151
Pre-Modification Initial Interest Rate Change Downward Cap Maximum amount the
rate can adjust downward on the first interest rate adjustment date (prior to
modification) – Only provide if the rate floor is modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.015 9.999999 Modified Loans Only >= 0 to <= 1       152 Pre-Modification
Subsequent Interest Rate Cap Maximum increment the rate can adjust upward AFTER
the initial rate adjustment (prior to modification) – Only provide if the Cap is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1       153 Pre-Modification Next Interest Rate Change Date Next Interest
Reset Date Under The Original Terms Of The Loan (one month prior to new payment
due date). Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Date 20090914 YYYYMMDD Modified Loans Only “19010101” if
unknown       154 Pre-Modification I/O Term Interest Only Term (in months)
preceding The Modification Effective Payment Date. Loan Modifications (Pertains
only to loans modified for loss mitigation purposes) Numeric – Integer 36 999
Modified Loans Only >= 0 to <= 120       155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0       156 Forgiven Interest Amount The sum total of all interest
incurred and forgiven (as a result of loan modification) over the life of the
loan. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       157
Number of Modifications The number of times the loan has been modified. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Integer 1 9 Modified Loans Only >= 0       158 Cash To/From Brrw at
Closing Indicates the amount of cash the borrower(s) paid into or received at
closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]   Numeric –
Decimal 100000.01 9(10).99           159 Brrw - Yrs at in Industry Number of
years the primary borrower has been working in their current industry   Numeric
– Decimal 9.9 9.999999           160 CoBrrw - Yrs at in Industry Number of years
the co-borrower has been working in their current industry   Numeric – Decimal 8
9.999999           161 Junior Mortgage Drawn Amount Applicable if the subject
loan is a first mortgage.   At the time of origination for the subject loan, the
sum of the outstanding balance(s) for any junior mortgages (HELOCs and
closed-end).   Numeric – Decimal 100000.01 9(10).99           162 Maturity Date
Maturity date of mortgage   Date 20420501 YYYYMMDD           163 Primary
Borrower Wage Income (Salary) The primary borrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           164 Primary Borrower Wage Income
(Bonus) The primary borrower's bonus wage income   Numeric – Decimal 10000.44
9(10).99           165 Primary Borrower Wage Income (Commission) The primary
borrower's commission wage income   Numeric – Decimal 10000.44 9(10).99        
  166 Co-Borrower Wage Income (Salary) The coborrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           167 Co-Borrower Wage Income
(Bonus) The coborrower's bonus wage income   Numeric – Decimal 10000.44 9(10).99
          168 Co-Borrower Wage Income (Commission) The coborrower's commission
wage income   Numeric – Decimal 10000.44 9(10).99           169 Originator Doc
Code Documentation Code value as presented by the seller.   Text Full XXXX      
    170 RWT Income Verification Internal Redwood Derived field.  Due Diligence /
Trade Desk derived value indicating the level of primary borrower asset
verification   Text 2 Years XXXX           171 RWT Asset Verification Internal
Redwood Derived field.  Due Diligence / Trade Desk derived value indicating the
level of primary borrower Income verification   Text 2 Months XXXX          
MH-1 Real Estate Interest Indicates whether the property on which the
manufactured home is situated is owned outright or subject to the terms of a
short- or long-term lease. (A long-term lease is defined as a lease whose term
is greater than or equal to the loan term.) Manufactured Housing Numeric –
Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

    MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

    MH-3 Year of Manufacture The year in which the home was manufactured (Model
Year -- YYYY Format). Required only in cases where a full appraisal is not
provided. Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing
Loans Only 1901 = Unavailable       MH-4 HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code. Manufactured
Housing Numeric – Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0       MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-7
Net Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field
MH-5) minus intangible costs, including: transportation, association, on-site
setup, service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0       MH-8 LTI (Net) The ratio of the loan amount divided by the
Net Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks       MH-10 Model Name The model name of the subject property.
(To be applied only in cases where no appraised value/other type of property
valuation is available.) Manufactured Housing Text “DX5-916-X” Char (100)
Manufactured Housing Loans Only (where no appraised value is provided) MH Model
name in double quotation marks       MH-11 Down Payment Source An indicator of
the source of the down payment used by the borrower to acquire the property and
qualify for the mortgage. Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

    MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan
was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located. Manufactured
Housing Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan
was made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes

0 = Real Estate

1 = Chattel

99 = Unavailable

   

 

 



 

 

 

28

 

 

ATTACHMENT 2A

 

SALE AND SERVICING AGREEMENT

 

 

Refer to Exhibit 10.4

 

 

29

 

 

ATTACHMENT 2B

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.5

 

30

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN  55414     Attn:  WFDC Release Department.        

 

Re:         Custodial Agreement, dated as of June 1, 2012, among Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as Trustee, Wells
Fargo Bank, N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor,
and Redwood Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 



Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:

 



Reason for Requesting Documents (check one):   _______ 1. Mortgage Paid in Full
  _______ 2. Foreclosure   _______ 3.  Substitution   _______  4. Other
Liquidation

 

_______ 5. Non-liquidation   Reason:__________________           For CMI Use
Only:_____________

 

By:                  (Authorized Signature)

 

Printed Name           Servicer Name:           Ship To Address:                

 

 

 

 

Phone:                _________________________

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date Signature           Documents returned to Custodian:               Date
Custodian    

 

 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 

 

 

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.          The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

2.          The Total Interest Due less the aggregate amount of servicing fee
that would have been earned if all delinquent payments had been made as agreed.
For documentation, an Amortization Schedule from date of default through
liquidation breaking out the net interest and servicing fees advanced is
required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.     Complete as applicable. Required documentation:

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history

   (to calculate advances from last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

13.          The total of lines 1 through 12.

 

Credits:

14-21.         Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

22.         The total of lines 14 through 21.

 

  Page 1 of 5 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.         The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 

  Page 2 of 5 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 



  Prepared by:  __________________ Date:  _______________   Phone: 
______________________       Email Address:_____________________





Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name:

_________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:    REO Sale 3rd Party Sale Short Sale Charge Off  



 

Was this loan granted a Bankruptcy deficiency or
cramdown                     Yes         No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:



  (1) Actual Unpaid Principal Balance of Mortgage Loan $ ______________  (1)    
    (2) Interest accrued at Net Rate  ________________(2)         (3) Accrued
Servicing Fees  ________________(3)         (4) Attorney's Fees
 ________________(4)         (5) Taxes (see page 2)  ________________(5)        
(6) Property Maintenance ________________(6)         (7) MI/Hazard Insurance
Premiums (see page 2)  ________________(7)         (8) Utility Expenses
 ________________(8)         (9) Appraisal/BPO  ________________(9)         (10)
Property Inspections  ________________(10)         (11) FC Costs/Other Legal
Expenses  ________________(11)



 

  Page 3 of 5 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 



  (12) Other (itemize)  ________________(12)           Cash for
Keys__________________________  ________________(12)           HOA/Condo
Fees_______________________  ________________(12)          
______________________________________  ________________(12)                    
              Total Expenses $ _______________(13)         Credits:     (14)
Escrow Balance $ _______________(14)         (15) HIP Refund
________________(15)         (16) Rental Receipts ________________(16)        
(17) Hazard Loss Proceeds ________________(17)          (18) Primary Mortgage
Insurance / Gov’t Insurance ________________(18a) HUD Part A            
________________ (18b)HUD Part B       (19) Pool Insurance Proceeds
________________(19)         (20) Proceeds from Sale of Acquired Property
________________(20)         (21) Other (itemize) ________________(21)          
_________________________________________ ________________(21)                  
Total Credits $________________(22)         Total Realized Loss (or Amount of
Gain) $________________(23)



 

  Page 4 of 5 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Escrow Disbursement Detail

 

Type

(Tax

/Ins.)

 

Date

Paid

 

Period of

Coverage

 

Total

Paid

 

Base

Amount

  Penalties   Interest                                                          
                                                                               
                                                                     

 

  Page 5 of  5 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 

Page 1 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com

 

 

 



 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 

Column/Header Name   Description   Decimal   Format  Comment              
SERVICER_LOAN_NBR   A unique number assigned to a loan by the Servicer.  This
may be different than the LOAN_NBR                       LOAN_NBR   A unique
identifier assigned to each loan by the originator.                      
CLIENT_NBR   Servicer Client Number                       SERV_INVESTOR_NBR  
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.                       BORROWER_FIRST_NAME   First Name
of the Borrower.                       BORROWER_LAST_NAME   Last name of the
borrower.                       PROP_ADDRESS   Street Name and Number of
Property                       PROP_STATE   The state where the  property
located.                       PROP_ZIP   Zip code where the property is
located.                       BORR_NEXT_PAY_DUE_DATE   The date that the
borrower's next payment is due to the servicer at the end of processing cycle,
as reported by Servicer.       MM/DD/YYYY               LOAN_TYPE   Loan Type
(i.e. FHA, VA, Conv)                       BANKRUPTCY_FILED_DATE   The date a
particular bankruptcy claim was filed.       MM/DD/YYYY              
BANKRUPTCY_CHAPTER_CODE   The chapter under which the bankruptcy was filed.    
                  BANKRUPTCY_CASE_NBR   The case number assigned by the court to
the bankruptcy filing.                       POST_PETITION_DUE_DATE   The
payment due date once the bankruptcy has been approved by the courts      
MM/DD/YYYY               BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is
Removed From Bankruptcy. Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.       MM/DD/YYYY               LOSS_MIT_APPR_DATE   The Date
The Loss Mitigation Was Approved By The Servicer       MM/DD/YYYY              
LOSS_MIT_TYPE   The Type Of Loss Mitigation Approved For A Loan Such As;        
              LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation /Plan Is
Scheduled To End/Close       MM/DD/YYYY





  Page 1 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com



 

 

 

 

LOSS_MIT_ACT_COMP_DATE   The Date The Loss Mitigation Is Actually Completed    
  MM/DD/YYYY               FRCLSR_APPROVED_DATE   The date DA Admin sends a
letter to the servicer with instructions to begin foreclosure proceedings.      
MM/DD/YYYY               ATTORNEY_REFERRAL_DATE   Date File Was Referred To
Attorney to Pursue Foreclosure       MM/DD/YYYY               FIRST_LEGAL_DATE  
Notice of 1st legal filed by an Attorney in a Foreclosure Action      
MM/DD/YYYY               FRCLSR_SALE_EXPECTED_DATE   The date by which a
foreclosure sale is expected to occur.       MM/DD/YYYY              
FRCLSR_SALE_DATE   The actual date of the foreclosure sale.       MM/DD/YYYY    
          FRCLSR_SALE_AMT   The amount a property sold for at the foreclosure
sale.   2   No commas(,) or dollar signs ($)               EVICTION_START_DATE  
The date the servicer initiates eviction of the borrower.       MM/DD/YYYY      
        EVICTION_COMPLETED_DATE   The date the court revokes legal possession of
the property from the borrower.       MM/DD/YYYY               LIST_PRICE   The
price at which an REO property is marketed.   2   No commas(,) or dollar signs
($)               LIST_DATE   The date an REO property is listed at a particular
price.       MM/DD/YYYY               OFFER_AMT   The dollar value of an offer
for an REO property.   2   No commas(,) or dollar signs ($)              
OFFER_DATE_TIME   The date an offer is received by DA Admin or by the Servicer.
      MM/DD/YYYY               REO_CLOSING_DATE   The date the REO sale of the
property is scheduled to close.       MM/DD/YYYY              
REO_ACTUAL_CLOSING_DATE   Actual Date Of REO Sale       MM/DD/YYYY              
OCCUPANT_CODE   Classification of how the property is occupied.                
      PROP_CONDITION_CODE   A code that indicates the condition of the property.
                      PROP_INSPECTION_DATE   The date a  property inspection is
performed.       MM/DD/YYYY               APPRAISAL_DATE   The date the
appraisal was done.       MM/DD/YYYY               CURR_PROP_VAL   The current
"as is" value of the property based on brokers price opinion or appraisal.   2  
 

 

Page 2 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com

  

 

 

 

REPAIRED_PROP_VAL   The amount the property would be worth if repairs are
completed pursuant to a broker's price opinion or appraisal.   2                
  If applicable:                           DELINQ_STATUS_CODE   FNMA Code
Describing Status of Loan                       DELINQ_REASON_CODE   The
circumstances which caused a borrower to stop paying on a loan.   Code indicates
the reason why the loan is in default for this cycle.                      
MI_CLAIM_FILED_DATE   Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.       MM/DD/YYYY               MI_CLAIM_AMT   Amount of
Mortgage Insurance Claim Filed       No commas(,)
or dollar
signs ($)               MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company
Disbursed Claim Payment       MM/DD/YYYY               MI_CLAIM_AMT_PAID  
Amount Mortgage Insurance Company Paid On Claim   2   No commas(,)
or dollar
signs ($)               POOL_CLAIM_FILED_DATE   Date Claim Was Filed With Pool
Insurance Company       MM/DD/YYYY               POOL_CLAIM_AMT   Amount of
Claim Filed With Pool Insurance Company   2   No commas(,)
or dollar
signs ($)               POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The
Check Was Issued By The Pool Insurer       MM/DD/YYYY              
POOL_CLAIM_AMT_PAID   Amount Paid On Claim By Pool Insurance Company   2   No
commas(,)
or dollar
signs ($)               FHA_PART_A_CLAIM_FILED_DATE    Date FHA Part A Claim Was
Filed With HUD       MM/DD/YYYY               FHA_PART_A_CLAIM_AMT    Amount of
FHA Part A Claim Filed   2   No commas(,)
or dollar
signs ($)               FHA_PART_A_CLAIM_PAID_DATE    Date HUD Disbursed Part A
Claim Payment       MM/DD/YYYY               FHA_PART_A_CLAIM_PAID_AMT    Amount
HUD Paid on Part A Claim   2   No commas(,)
or dollar
signs ($)               FHA_PART_B_CLAIM_FILED_DATE     Date FHA Part B Claim
Was Filed With HUD       MM/DD/YYYY

 



Page 3 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com





 

 

 

 

FHA_PART_B_CLAIM_AMT     Amount of FHA Part B Claim Filed   2   No commas(,)
or dollar
signs ($)               FHA_PART_B_CLAIM_PAID_DATE      Date HUD Disbursed Part
B Claim Payment       MM/DD/YYYY               FHA_PART_B_CLAIM_PAID_AMT  
 Amount HUD Paid on Part B Claim   2   No commas(,)
or dollar
signs ($)               VA_CLAIM_FILED_DATE    Date VA Claim Was Filed With the
Veterans Admin       MM/DD/YYYY               VA_CLAIM_PAID_DATE    Date
Veterans Admin. Disbursed VA Claim Payment       MM/DD/YYYY              
VA_CLAIM_PAID_AMT    Amount Veterans Admin. Paid on VA Claim   2   No commas(,)
or dollar
signs ($)               MOTION_FOR_RELIEF_DATE   The date the Motion for Relief
was filed   10   MM/DD/YYYY               FRCLSR_BID_AMT   The foreclosure sale
bid amount   11   No commas(,) or dollar signs ($)              
FRCLSR_SALE_TYPE   The foreclosure sales results: REO, Third Party, Conveyance
to HUD/VA                       REO_PROCEEDS   The net proceeds from the sale of
the REO property.        No commas(,) or dollar signs ($)               BPO_DATE
  The date the BPO was done.                       CURRENT_FICO   The current
FICO score                       HAZARD_CLAIM_FILED_DATE   The date the Hazard
Claim was filed with the Hazard Insurance Company.   10   MM/DD/YYYY            
  HAZARD_CLAIM_AMT   The amount of the Hazard Insurance Claim filed.   11   No
commas(,) or dollar signs ($)               HAZARD_CLAIM_PAID_DATE   The date
the Hazard Insurance Company disbursed the claim payment.   10   MM/DD/YYYY    
          HAZARD_CLAIM_PAID_AMT   The amount the Hazard Insurance Company paid
on the claim.   11   No commas(,) or dollar signs ($)               ACTION_CODE
  Indicates loan status       Number               NOD_DATE           MM/DD/YYYY
              NOI_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_PLAN_START_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_ PLAN_END_DATE                           ACTUAL_REO_START_DATE  
        MM/DD/YYYY               REO_SALES_PRICE           Number              
REALIZED_LOSS/GAIN   As defined in the Servicing Agreement       Number

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:



·ASUM-   Approved Assumption

·BAP-       Borrower Assistance Program

·CO-          Charge Off



 







Page 4 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com





 



 

 

 

  · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD- Loan
Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer



 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:



  



  · Mortgagor   · Tenant   · Unknown   · Vacant



 

The Property Condition field should show the last reported condition of the
property as follows: 

  



  · Damaged   · Excellent   · Fair   · Gone   · Good   · Poor   · Special Hazard
  · Unknown

  



Page 5 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com



 



 

 

  

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency

Code

  Delinquency Description 001   FNMA-Death of principal mortgagor 002  
FNMA-Illness of principal mortgagor 003   FNMA-Illness of mortgagor’s family
member 004   FNMA-Death of mortgagor’s family member 005   FNMA-Marital
difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive Obligation
008   FNMA-Abandonment of property 009   FNMA-Distant employee transfer 011  
FNMA-Property problem 012   FNMA-Inability to sell property 013   FNMA-Inability
to rent property 014   FNMA-Military Service 015   FNMA-Other 016  
FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

Page 6 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com



  



 

 

  

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 

Page 7 of  7 Please be advised that failure to comply with ANY or all of the
guidelines entailed herein may result in issuance of late reporting fees. ©
Copyright Wells Fargo Bank, Corporate Trust Services Contact us with Reporting
Questions: CTSDefaultSRG@WellsFargo.com



 



 



 

 

